Exhibit 10.7

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (the “First Amendment”) is made as of
this 22nd day of July, 2004 by and among

 

DUANE READE, a New York general partnership, having its principal place of
business at 440 Ninth Avenue, New York, New York 10001; and

 

DUANE READE INC. a Delaware corporation, having its principal place of business
at 440 Ninth Avenue, New York, New York 10001; and

 

DRI I INC., a Delaware corporation, having its principal place of business at
440 Ninth Avenue, New York, New York 10001; and

 

DUANE READE INTERNATIONAL, INC., a Delaware corporation, having a mailing
address at P.O. Box 32216, Newark, New Jersey 07102; and

 

DUANE READE REALTY, INC., a Delaware corporation, having its principal place of
business at 440 Ninth Avenue, New York, New York 10001; and

 

the LENDERS party hereto; and

 

FLEET NATIONAL BANK, as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110; and

 

FLEET NATIONAL BANK, as Administrative Agent for the Lenders, a national banking
association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110; and

 

FLEET RETAIL GROUP, INC. (f/k/a Fleet Retail Finance Inc.), as Collateral Agent
for the Lenders, a Delaware corporation, having its principal place of business
at 40 Broad Street, Boston, Massachusetts 02109; and

 

CONGRESS FINANCIAL CORPORATION, as Documentation Agent; and

 

GENERAL ELECTRIC CAPITAL CORPORATION as Syndication Agent; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Syndication Agent and Co-Lead Arranger

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, on July 21, 2003, the parties hereto entered into that certain Credit
Agreement (as amended and in effect, the “Credit Agreement”); and

 

WHEREAS, Duane Reade Inc. has advised the Agents and the Lenders that it intends
to enter into a transaction with Duane Reade Holdings, Inc. and its subsidiaries
pursuant to which Duane Reade Holdings, Inc. will become the sole shareholder of
Duane Reade Inc.; and

 

WHEREAS, in connection with the transaction with Duane Reade Holdings, Inc.,
Duane Reade Inc. and/or its Subsidiaries intend to incur additional Indebtedness
in the aggregate

 

--------------------------------------------------------------------------------


 

amount of $350,000,000.  A portion of the proceeds of such Indebtedness is
intended to be utilized to repay the obligations under the Convertible Indenture
and/or the Credit Agreement; and

 

WHEREAS, the consummation of the above referenced transactions would be in
violation of the Credit Agreement and the Loan Parties have therefore requested
that the Lenders amend certain provisions of the Credit Agreement in connection
with the foregoing transactions and otherwise modify certain of the provisions
of the Credit Agreement as set forth herein.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       CAPITALIZED TERMS.  ALL CAPITALIZED
TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANING HEREIN
AS IN THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO ARTICLE I.  THE
PROVISIONS OF ARTICLE I OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  BY DELETING THE LAST PARAGRAPH OF THE
DEFINITION OF “APPLICABLE MARGIN” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
IN ITS STEAD:


 

Except as provided in the following sentence, the Applicable Margin shall be
adjusted quarterly as of the first day of each Fiscal Quarter, based upon the
average Excess Availability for the immediately preceding Fiscal Quarter.
Notwithstanding the foregoing, the Applicable Margin will be set at Level 2 on
the Closing Date and will remain at Level 2 until (but not including) July 21,
2004. In no event shall the Applicable Margin be set at Level 1 prior to July
21, 2004 (even if the Excess Availability requirements for Level 1 have been
met).

 

From and after July 21, 2004, the Applicable Margin shall be adjusted quarterly
as of the first day of each Fiscal Quarter, based upon the average Excess
Availability for the immediately preceding Fiscal Quarter as follows:

 

Level

 

Performance Criteria

 

Prime Rate Loans

 

LIBO Loans

 

1

 

Average Excess Availability greater than $35,000,000

 

0

%

1.50

%

2

 

Average Excess Availability greater than $25,000,000 but less than or equal to
$35,000,000

 

0.25

%

1.75

%

3

 

Average Excess Availability less than or equal to $25,000,000

 

0.50

%

2.00

%

 

Upon the occurrence of an Event of Default, at the option of the Administrative
Agent or at the direction of the Required Lenders, interest shall be determined
in the manner set forth in Section 2.11.

 

--------------------------------------------------------------------------------


 


(B)                                 BY DELETING THE DEFINITION OF “APPRAISAL
PERCENTAGE” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 

 “Appraisal Percentage” shall mean 90%.

 


(C)                                  BY DELETING THE DEFINITION OF “BORROWING
BASE” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 

 “Borrowing Base” means, at any time of calculation, an amount equal to:

 


(I)                                     THE CREDIT CARD ADVANCE RATE MULTIPLIED
BY THE FACE AMOUNT OF ELIGIBLE CREDIT CARD RECEIVABLES, PLUS


 


(II)                                  THE LESSER OF (I) THE APPRAISAL PERCENTAGE
OF THE APPRAISED VALUE OF ELIGIBLE INVENTORY, NET OF INVENTORY RESERVES, OR (II)
THE INVENTORY ADVANCE RATE MULTIPLIED BY THE COST OF ELIGIBLE INVENTORY NET OF
INVENTORY RESERVES; PLUS


 


(III)                               THE PRESCRIPTION LIST ADVANCE; PLUS


 


(IV)                              THE RECEIVABLES ADVANCE RATE MULTIPLIED BY THE
FACE AMOUNT OF ELIGIBLE THIRD-PARTY RECEIVABLES; MINUS


 


(V)                                 THE THEN AMOUNT OF ALL AVAILABILITY
RESERVES.


 


(D)                                 BY DELETING THE DEFINITION OF “CHANGE IN
CONTROL” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 

 “Change in Control” means, at any time, (a) during any period of twelve months
after the Effective Date, individuals who at the beginning of such period
constituted the board of directors of the Parent (together with any new
directors whose election or appointment by such board of directors, or whose
nomination for election by shareholders of the Parent, as the case may be, was
approved by either (i) a vote of a majority of the directors still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved, or (ii) the Purchasers)
cease for any reason (other than as a result of a requirement of law) to
constitute a majority of the board of directors then in office; or (b) following
the consummation of the Rex Transaction but prior to the consummation of an
initial public offering of the common stock of the Parent or DR Corp. (an
“IPO”), the Purchasers cease to own, or to have the power to vote or direct the
voting of, a majority of the then outstanding Voting Stock of the Parent, or (c)
prior to the consummation of the Rex Transaction or after the consummation of an
IPO, any person or group (within the meaning of the Securities and Exchange Act
of 1934, as

 

3

--------------------------------------------------------------------------------


 

amended), other than the Purchasers, is or becomes the beneficial owner (within
the meaning of Rule 13d-3 and 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all shares that such person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time) directly or
indirectly of thirty-five percent (35%) or more of the total then outstanding
voting power of the Voting Stock of the Parent or DR Corp. on a fully diluted
basis, whether as a result of the issuance of securities of the Parent or DR
Corp., as applicable, any merger, consolidation, liquidation or dissolution of
the Parent or DR Corp., as applicable, any direct or indirect transfers of
securities or otherwise; or (d) (i) except as provided in Section 6.03(a)(vi),
the failure of DR Corp. or DRI I to be a general partner of the Borrower, or
(ii) except as provided in Section 6.03(a)(vi), the failure of the DR Corp. or
DRI I at any time to own, directly or indirectly, 100% of the capital stock or
other equity interests of the Borrower free and clear of all Liens (other than
the Liens permitted pursuant to Section 6.02(f) and Liens in favor of the
Collateral Agent for the benefit of the Secured Parties under the Loan
Documents, if any, and restrictions on transfer of ownership set forth in the
Partnership Agreement); or (e) except as provided in Section 6.03(a)(vi), the
failure of DR Corp. at any time to own, directly or indirectly, 100% of the
capital stock or other equity interests of DRI I free and clear of all Liens
(other than the Liens permitted pursuant to Section 6.02(f) and Liens in favor
of the Collateral Agent for the benefit of the Secured Parties under the Loan
Documents, if any).

 


(E)                                  BY DELETING THE DEFINITION OF “CONSOLIDATED
EBITDA” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


“CONSOLIDATED EBITDA” MEANS FOR ANY PERIOD, THE RESULT FOR SUCH PERIOD OF (I)
CONSOLIDATED NET INCOME, PLUS (II) DEPRECIATION, AMORTIZATION, AND ALL OTHER
NON-CASH CHARGES THAT WERE DEDUCTED IN ARRIVING AT CONSOLIDATED NET INCOME FOR
SUCH PERIOD PLUS (III) PROVISIONS FOR TAXES BASED ON INCOME THAT WERE DEDUCTED
IN ARRIVING AT CONSOLIDATED NET INCOME FOR SUCH PERIOD, PLUS (IV) CONSOLIDATED
INTEREST EXPENSE, PLUS (V) NON-RECURRING CHARGES FOR THE RETIREMENT OF SERP
OBLIGATIONS, CHANGE IN CONTROL PAYMENTS, SETTLEMENT PAYMENTS, AND TRANSFERS OF
CORPORATE LIFE INSURANCE POLICIES, IN EACH CASE TO OR FOR THE BENEFIT OF ANTHONY
CUTI, IN CONNECTION WITH THE REX TRANSACTION THAT WERE DEDUCTED IN ARRIVING AT
CONSOLIDATED NET INCOME FOR SUCH PERIOD, ALL AS DETERMINED ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP.

 

4

--------------------------------------------------------------------------------


 


(F)                                    BY AMENDING THE DEFINITION OF
“CONSOLIDATED NET INCOME” BY ADDING THE WORDS “(WHICH IS NOT A LOAN PARTY)”
AFTER THE WORDS “SUBSIDIARY OF THE PARENT” IN CLAUSE (III) OF THE PROVISO
THERETO.


 


(G)                                 BY AMENDING CLAUSE (B) OF THE DEFINITION OF
“ELIGIBLE CREDIT CARD RECEIVABLES” BY ADDING THE WORDS “OR SECOND PRIORITY LIENS
PERMITTED PURSUANT TO SECTION 6.02(F)” AFTER THE WORDS “SECURITY DOCUMENTS” AT
THE END THEREOF.


 


(H)                                 BY RELETTERING THE LAST FOUR CLAUSES OF THE
DEFINITION OF “ELIGIBLE THIRD PARTY RECEIVABLES” AS (C), (D), (E), AND (F),
RESPECTIVELY AND BY ADDING THE WORDS “OR SECOND PRIORITY LIENS PERMITTED
PURSUANT TO SECTION 6.02(F)” AFTER THE WORDS “CLAUSE (A) OF SUCH DEFINITION” AT
THE END OF THE RELETTERED CLAUSE (C).


 


(I)                                     BY DELETING THE DEFINITION OF “FRF” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 

 “FRF” means Fleet Retail Group, Inc. f/k/a Fleet Retail Finance Inc., a
Delaware corporation.

 


(J)                                     BY ADDING THE FOLLOWING AT THE END OF
THE DEFINITION OF “FIXED CHARGE COVERAGE RATIO”:


 

Notwithstanding the foregoing, for any period in which the calculation of the
Fixed Charge Coverage Ratio includes any fiscal month through the fiscal month
ending immediately prior to the consummation of the Rex Transaction, the
calculation of the Fixed Charge Coverage Ratio for those fiscal months prior to
and including such month shall include the financial results for DR Corp. and
its Subsidiaries only (as if they were the “Parent and its Subsidiaries” for
those months).

 


(K)                                  BY DELETING THE DEFINITION OF “INVENTORY
ADVANCE RATE” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 

 “Inventory Advance Rate” means the following percentages for the following
types of Inventory:

 

Type of Inventory

 

Inventory Advance Rate

 

Pharmaceutical Inventory

 

84.2

%

Inventory other than Pharmaceutical Inventory

 

62.55

%

 

5

--------------------------------------------------------------------------------


 


(L)                                     BY DELETING THE NUMBER “0.375%” IN THE
DEFINITION OF “LINE FEE” AND SUBSTITUTING THE NUMBER “0.30%” IN ITS STEAD.


 


(M)                               BY DELETING THE LAST SENTENCE OF THE
DEFINITION OF “MATERIAL INDEBTEDNESS” IN ITS ENTIRETY AND SUBSTITUTING THE
FOLLOWING IN ITS STEAD:


 

In all events, “Material Indebtedness” shall include Indebtedness under the
Convertible Indenture, the Rex Transaction Financing and the Permanent
Securities irrespective of the amounts due thereunder.

 


(N)                                 BY AMENDING THE DEFINITION OF “OBLIGATIONS”
AS FOLLOWS:


 


(I)                                     BY DELETING THE WORDS “THE CREDIT
AGREEMENT” IN CLAUSES (A)(II) AND (A) (III) OF SUCH DEFINITION AND SUBSTITUTING
THE WORDS “THIS AGREEMENT” IN THEIR STEAD.


 


(II)                                  BY ADDING THE FOLLOWING AT THE END OF SUCH
DEFINITION IMMEDIATELY BEFORE THE PERIOD:


 


(BUT EXCLUDING ANY OBLIGATIONS OWING TO FRF, FLEET, OR ANY OF THEIR RESPECTIVE
AFFILIATES IN CONNECTION WITH THE REX TRANSACTION FINANCING OR THE PERMANENT
SECURITIES).


 


(O)                                 BY DELETING THE DEFINITION OF “PARENT” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 

 “Parent” means Duane Reade Holdings, Inc., a Delaware corporation.

 


(P)                                 BY DELETING THE WORDS “ALL OF THE ASSETS
(INCLUDING CAPITAL STOCK) ACQUIRED IN CONNECTION WITH SUCH ACQUISITION” AT THE
END OF CLAUSE (V) OF THE DEFINITION OF “PERMITTED ACQUISITION” AND SUBSTITUTING
THE WORDS “ALL ASSETS OF THE SAME TYPE AND NATURE AS CONSTITUTE COLLATERAL UNDER
THE SECURITY DOCUMENTS” IN ITS STEAD:


 


(Q)                                 BY ADDING THE WORDS “WITH RESPECT TO ANY
INVESTMENT THAT CONSTITUTES REVOLVING LENDER PRIORITY COLLATERAL (AS DEFINED IN
THE INTERCREDITOR AGREEMENT),” IMMEDIATELY AFTER “(II)” IN THE PROVISO TO THE
DEFINITION OF “PERMITTED INVESTMENTS.”


 


(R)                                    BY DELETING THE LAST SENTENCE OF THE
DEFINITION OF “TOTAL COMMITMENTS” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
IN ITS STEAD:


 

As of the Effective Date, the Total Commitments aggregate $250,000,000.

 


(S)                                  BY ADDING THE FOLLOWING NEW DEFINITIONS IN
APPROPRIATE ALPHABETICAL ORDER:

 

6

--------------------------------------------------------------------------------


 


“BRIDGE LOAN” MEANS INDEBTEDNESS INCURRED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES AS PART OF THE REX TRANSACTION FINANCING IN CONTEMPLATION OF THE
ISSUANCE OF PERMANENT SECURITIES.


 

 “DR Corp” means Duane Reade Inc., a Delaware corporation.

 

“DRS” means Duane Reade Shareholders, LLC, a Delaware limited liability company.

 

 “Effective Date” means, (i) other than with respect to the Rex Related
Amendments, the date of the satisfaction of the conditions precedent set forth
in Paragraph 11(a) of the First Amendment, and (ii) with respect to the Rex
Related Amendments, the date of the satisfaction of the conditions precedent set
forth in Paragraphs 11(a) and 11(b) of the First Amendment.

 

 “First Amendment” means the First Amendment to Credit Agreement dated July 22,
2004.

 

“Intercreditor Agreement” means the Intercreditor Agreement in the form of
Exhibit “F” hereto to be entered into by the Collateral Agent and Bank of
America, N.A., as term loan agent for certain lenders from time to time party to
the Rex Transaction Financing, as amended and in effect.

 

 “Permanent Securities” means the issuance by the Parent, or any of its
Subsidiaries, in one or more tranches, of debt, or equity or convertible
securities of the Borrower, the Parent or DR Corp., for the purpose of
refinancing all or a portion of the outstanding amounts under the Rex
Transaction Financing, in any case in an aggregate amount of not more than an
amount necessary to effect such refinancings (including to refinance accrued
interest and fees, expenses, original issue discount and other transaction costs
in connection with any such refinancing), provided that (i) (A) except as
provided in clause (i)(B) below, the principal amount of such securities shall
not exceed 110% of the principal amount of Rex Transaction Financing being so
refinanced (plus accrued and unpaid interest thereon), or (B) with respect to
any refinancing of the Bridge Loan, the principal amount of such securities
shall not exceed 100% of the principal amount of Bridge Loan being so refinanced
(plus accrued and unpaid interest thereon (including interest paid in kind),
fees, original issue discount, transaction expenses and other amounts necessary
to be paid to retire the Bridge Loan in full) (ii) such securities shall not
have a final maturity date earlier than that contained in the documents
evidencing the Rex Transaction Financing being so refinanced as of the Effective
Date, (iii) if such securities are secured by assets of any Loan Party, the
holder of such securities (or its representative) shall become a party to the

 

7

--------------------------------------------------------------------------------


 

Intercreditor Agreement; (iv) the pricing, covenants, defaults, rights and
remedies and other terms of such securities shall be reasonably comparable to
those terms then required or imposed by other lenders for similar securities
issued by similarly situated issuers (as determined by the Borrower); and (v) if
such securities refinance Subordinated Indebtedness of any Loan Party, such
refinancing shall also be a Permitted Refinancing.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that if the Indebtedness being modified, refinanced, refunded, renewed
or extended is Subordinated Indebtedness of any Loan Party, (i) such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended (any confirmation by the
Agent that such terms are at least as favorable shall be binding on the parties
hereto), (ii) the terms and conditions (including, if applicable, as to
collateral, if any) of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed or extended (any
confirmation by the Agent that such terms are at least as favorable shall be
binding on the parties hereto), (iii) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified, refinanced, refunded, renewed or extended, and (iv)
at the time thereof, no Default or Event of Default shall have occurred and be
continuing.

 

 “Pharmaceutical Inventory” means Inventory consisting of prescription medicines
or products.

 

 “Prescription List Advance” means an amount equal to 90% of the Appraised Value
of the Borrower’s prescription lists (but in no event shall the Prescription
List Advance exceed 30% of the aggregate Borrowing Base).

 

 “Proxy Statement” means the Proxy Statement in respect of the Rex Transaction
filed by DR Corp. with the Securities and Exchange Commission on June 30, 2004.

 

 “Purchasers” means (i) Oak Hill Capital Management, Inc., Oak Hill Capital
Partners, L.P. (“OHCP”), any member of Duane Reade Shareholders LLC (“DRS”) that
has agreed to give OHCP or its Affiliate a

 

8

--------------------------------------------------------------------------------


 

proxy or to enter into a voting agreement pursuant to which OHCP or its
Affiliate may vote the Voting Stock of DRS owned by such member, and each of
their respective Affiliates and (ii) certain members of management of the
Borrower and their respective Related Purchaser Parties.

 

“Related Purchaser Parties” means (1) any estate of any member of management
referred to in clause (ii) of the definition of “Purchasers”, (2) any executor,
personal administrator or trustee who holds a beneficial interest in DR Corp. or
the Parent for the benefit of, or as fiduciary for, any spouse, child, stepchild
sibling, or descendant of such member of management, to the extent of such
interest, or (3) any trust or similar entity controlled by such member of
management.

 

 “Rex Related Amendments” means (i) the provisions of the following Paragraphs
of the First Amendment: (A) 2(e) (B) 2(g), (C) 2(j), (D) 2(m), (E) 2(o), (F)
2(q), (G) 3(i), and (H) 6 (in its entirety, other than 6(o)), and (ii) any
release or subordination of any Collateral.

 

 “Rex Transaction” means the acquisition by the Parent of 100% of the capital
stock of DR Corp. from the existing shareholders of DR Corp., which acquisition
will be effected through the merger of a newly formed direct or indirect wholly
owned subsidiary of the Parent with and into DR Corp., with DR Corp. as the
surviving entity of such merger, consistent with the terms, in all material
respects, as described in the Proxy Statement.

 

 “Rex Transaction Financing” means the Indebtedness incurred by the Parent
and/or any of its Subsidiaries, in one or more tranches, resulting in net
proceeds on the Effective Date of no more than $350,000,000 (excluding
Indebtedness incurred under this Agreement) in connection with the consummation
of the Rex Transaction, including, without limitation, (i) the Bridge Loan, (ii)
any rollover loans or the exchange notes in exchange for the Bridge Loan and
(iii) any Permanent Securities or Permitted Refinancing issued in lieu thereof,
in exchange therefor or as a refinancing thereof, provided that (i) rollover
loans or exchange notes issued in exchange for all or any portion of the Bridge
Loan shall be no less favorable to the issuer thereof than the Bridge Loan or
rollover loans which are being exchanged, and (ii) if such rollover loans or
exchange notes are secured by assets of any Loan Party, the holder of such
securities (or representatives of such holders) shall, if not already a party,
become a party to the Intercreditor Agreement.

 

9

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes” means the Senior Subordinated Notes due no earlier
than 2011 of DR Corp. and the Borrower to be issued in connection with the Rex
Transaction.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement to be delivered on or
about the date of the closing of the Rex Transaction among the Parent, DR Corp.,
the Borrower and certain other subsidiaries of the Parent, as amended, modified
or supplemented from time to time.

 


3.                                       AMENDMENTS TO ARTICLE II.  THE
PROVISIONS OF ARTICLE II OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  THE PROVISIONS OF SECTION 2.01(A)(I) ARE
AMENDED BY DELETING THE NUMBER “$200,000,000” AND SUBSTITUTING THE NUMBER
“$250,000,000” IN ITS STEAD.


 


(B)                                 THE PROVISIONS OF SECTION 2.01(A)(II) ARE
AMENDED BY DELETING THE NUMBER “$15,000,000” AND SUBSTITUTING THE NUMBER
“$50,000,000” IN ITS STEAD.


 


(C)                                  THE PROVISIONS OF SECTION 2.02(A) ARE
AMENDED BY DELETING THE NUMBER “$225,000,000” AND SUBSTITUTING THE NUMBER
“$275,000,000” IN ITS STEAD.


 


(D)                                 THE PROVISIONS OF SECTION 2.03(A) ARE HEREBY
AMENDED BY ADDING THE FOLLOWING NEW CLAUSE (II) THERETO AS FOLLOWS:


 


                (II)  INDEBTEDNESS RESERVE (AN AVAILABILITY RESERVE):  UNTIL ALL
OF THE OBLIGATIONS UNDER THE CONVERTIBLE INDENTURE HAVE BEEN REPAID IN FULL AND
RETIRED, AT ANY TIME OF CALCULATION, AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
(I) THE THEN OUTSTANDING PRINCIPAL BALANCE OF INDEBTEDNESS UNDER THE REX
TRANSACTION FINANCING, THE PERMANENT SECURITIES AND THE CONVERTIBLE INDENTURE
(OTHER THAN ANY AMOUNTS UNDER THE CONVERTIBLE INDENTURE WHICH ARE REPAID OR
REDUCED ON SUCH DATE) AND (II) THE SUM OF $350,000,000 PLUS THE AMOUNT OF CASH
ON DEPOSIT IN A SEGREGATED ACCOUNT TO BE UTILIZED FOR THE SOLE PURPOSE OF
RETIRING SUCH INDEBTEDNESS.


 


(E)                                  THE PROVISIONS OF SECTION 2.06(B) ARE
AMENDED BY DELETING THE NUMBER “$200,000,000” AND SUBSTITUTING THE NUMBER
“$250,000,000” IN ITS STEAD.


 


(F)                                    THE PROVISIONS OF SECTION 2.07(A) ARE
AMENDED BY DELETING THE NUMBER “$15,000,000” AND SUBSTITUTING THE NUMBER
“$50,000,000” IN ITS STEAD.


 


(G)                                 THE PROVISIONS OF SECTION 2.13 ARE AMENDED
BY DELETING THE NUMBER “0.375%” AND SUBSTITUTING THE NUMBER “0.30%” IN ITS
STEAD.


 


(H)                                 THE PROVISIONS OF SECTION 2.18(A) ARE
AMENDED BY ADDING THE WORDS “IF THE REQUIRED LENDERS HAVE NOTIFIED THE
ADMINISTRATIVE AGENT AND THE

 

10

--------------------------------------------------------------------------------


 


BORROWER THAT NO SUCH CONVERSIONS OR CONTINUATIONS SHALL BE PERMITTED” AT THE
END THEREOF.

 


(I)                                     THE PROVISIONS OF SECTIONS 2.22 AND 2.23
ARE HEREBY AMENDED BY ADDING THE FOLLOWING NEW CLAUSE (H) TO SECTION 2.22 AND
(C) TO SECTION 2.23:


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION, IF PRIOR TO
THE APPLICATION OF ANY PROCEEDS, THE AGENTS HAVE BEEN ADVISED THAT CERTAIN OF
THE PROCEEDS RECEIVED BY THEM CONSTITUTE PROCEEDS FROM ANY SALE OR OTHER
DISPOSITION OF TERM LENDER PRIORITY COLLATERAL (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), SUCH PROCEEDS SHALL NOT BE APPLIED TO THE OBLIGATIONS BUT SHALL BE
REMITTED TO DRI OR THE TERM LOAN AGENT (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), IN ACCORDANCE WITH WRITTEN NOTICE PROVIDED BY THE TERM LOAN AGENT TO
THE AGENTS.


 


4.                                       AMENDMENTS TO ARTICLE III.  THE
PROVISIONS OF ARTICLE III OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  ALL REFERENCES TO “THE PARENT” IN SECTION
3.04 SHALL BE DELETED AND REPLACED WITH “DR CORP.”


 


(B)                                 ALL REFERENCES TO “THE CLOSING DATE” IN
SECTION 3.05(C) SHALL BE DELETED AND REPLACED WITH “THE EFFECTIVE DATE.”


 


(C)                                  THE PROVISIONS OF SECTION 3.06(C) ARE
HEREBY AMENDED BY DELETING THE TEXT “SINCE THE DATE OF THIS AGREEMENT” AND
REPLACING IT WITH “SINCE THE EFFECTIVE DATE,”.


 


(D)                                 THE PROVISIONS OF SECTION 3.14 ARE HEREBY
AMENDED BY ADDING THE WORDS “EXCEPT AS SET FORTH ON SCHEDULE 3.14 HERETO:”
IMMEDIATELY AFTER THE TITLE TO THAT SECTION.


 


(E)                                  THE PROVISIONS OF SECTION 3.16(B) ARE
HEREBY AMENDED BY ADDING “EXCEPT AS SET FORTH ON SCHEDULE 3.16(B)” AT THE END OF
THAT SECTION.


 


5.                                       AMENDMENT TO ARTICLE V.  THE PROVISIONS
OF ARTICLE V OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  ALL REFERENCES TO “THE PARENT” IN SECTIONS
5.01(A), (B), (C), (D), AND (E) OF THE CREDIT AGREEMENT SHALL BE DELETED AND
REPLACED WITH “DR CORP.”


 


(B)                                 THE PROVISIONS OF SECTION 5.13 OF THE CREDIT
AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN
THEIR STEAD:

 

11

--------------------------------------------------------------------------------


 


IF ANY ADDITIONAL SUBSIDIARY OF ANY LOAN PARTY IS FORMED OR ACQUIRED AFTER THE
CLOSING DATE, THE BORROWER WILL NOTIFY THE AGENTS AND THE LENDERS THEREOF AND
(A) IF SUCH SUBSIDIARY IS NOT A FOREIGN SUBSIDIARY, THE BORROWER WILL CAUSE SUCH
SUBSIDIARY TO BECOME A LOAN PARTY HEREUNDER AND UNDER EACH APPLICABLE SECURITY
DOCUMENT IN THE MANNER PROVIDED THEREIN WITHIN FIFTEEN (15) DAYS AFTER SUCH
SUBSIDIARY IS FORMED OR ACQUIRED AND PROMPTLY TAKE SUCH ACTIONS TO CREATE AND
PERFECT LIENS ON SUCH OF THE SUBSIDIARY’S ASSETS WHICH WOULD CONSTITUTE
“COLLATERAL” UNDER THE SECURITY DOCUMENTS TO SECURE THE OBLIGATIONS AS ANY AGENT
OR THE REQUIRED LENDERS SHALL REASONABLY REQUEST.


 


(C)                                  THE PROVISIONS OF SECTION 5.14(B) OF THE
CREDIT AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING
SUBSTITUTED IN THEIR STEAD:


 


IF ANY MATERIAL PROPERTY WHICH WOULD CONSTITUTE COLLATERAL IS ACQUIRED BY ANY
LOAN PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL
UNDER THE SECURITY AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY
AGREEMENT UPON ACQUISITION THEREOF), THE BORROWER WILL NOTIFY THE AGENTS AND THE
LENDERS THEREOF, AND THE LOAN PARTIES WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO
A LIEN SECURING THE OBLIGATIONS AND WILL TAKE SUCH ACTIONS AS SHALL BE NECESSARY
OR REASONABLY REQUESTED BY ANY AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING
ACTIONS DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE
LOAN PARTIES.


 


6.                                       AMENDMENT TO ARTICLE VI. THE PROVISIONS
OF ARTICLE VI OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 6.01 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE PROVISIONS OF SECTION 6.01(A)(VIII) IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 

(viii) (A) Indebtedness arising under the Convertible Indenture and (B) the Rex
Transaction Financing, and related documents, and any Permanent Securities or
other Indebtedness which refinances same, provided however that any such
refinancing is permitted under the definitions of “Permanent Securities”, “Rex
Transaction Financing”, or “Permitted Refinancing”;

 


(B)                                 SECTION 6.01(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY RENUMBERING CLAUSE (XI) AS CLAUSE (XII) AND INSERTING A NEW
CLAUSE (XI) AS FOLLOWS:


 

(xi)   Indebtedness consisting of Guarantees of the Rex Transaction Financing
and any Permanent Securities issued in respect thereof or Permitted Refinancings
thereof; and

 

12

--------------------------------------------------------------------------------


 


(C)                                  SECTION 6.01(B) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (I) THEREOF AND SUBSTITUTING THE FOLLOWING IN
ITS STEAD:


 


ALL DIVIDENDS IN RESPECT OF WHICH ARE TO BE PAID (AND ALL OTHER PAYMENTS IN
RESPECT OF WHICH ARE TO BE MADE) EITHER (X) IN ADDITIONAL SHARES OF SUCH
PREFERRED STOCK, IN LIEU OF CASH, OR (Y) IN CASH, BUT ONLY IF THE PAYMENT
CONDITIONS ARE SATISFIED,


 


(D)                                 SECTION 6.02 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE PERIOD AT THE END OF CLAUSE (E) AND ADDING THE
FOLLOWING:


 

; and

 

 (f)   Liens to secure Indebtedness permitted by clause (viii) of Section
6.01(a), provided that if the Loan Parties request that the Collateral Agent
release its Lien on any collateral or subordinate the priority of its Lien on
any collateral (other than in the Revolving Lender Priority Collateral (as
defined in the Intercreditor Agreement) as to which the Collateral Agent shall
not be required to provide a release or subordination of its Lien) to the Lien
of the holders of such Indebtedness in such collateral, the Collateral Agent
shall so release or subordinate its Lien as long as (i) the Intercreditor
Agreement is in full force and effect, and (ii) no Default or Event of Default
shall then exist or arise therefrom.

 


(E)                                  SECTION 6.03(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE PERIOD, AND ADDING THE FOLLOWING, AT THE END
THEREOF:

 

and (iv) the Rex Transaction shall be permitted on the terms specified herein
(including, without limitation, the merger of DR Acquisition Corp. with and into
DR Corp.), (v) contemporaneously with the closing of the Rex Transaction, DR
Acquisition Corp. may merge with and into DR Corp., as long as the Collateral
Agent retains, as of the closing of the Rex Transaction, a valid, perfected
first priority Lien on the Revolving Lender Priority Collateral (as defined in
the Intercreditor Agreement) (and thereupon all references to DR Corp. or the
Borrower contained herein and in the other Loan Documents shall thereafter mean
and refer to such surviving entity), and (vi) the Borrower may merge with and
into, or be liquidated into, DR Corp.

 


(F)                                    SECTION 6.03(B) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY ADDING THE FOLLOWING AT THE END THEREOF:

 

13

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the Parent shall not engage in
any business, and shall not own any property or assets, other than (i) acquiring
and owning the capital stock of any other Loan Party, (ii) incurring
Indebtedness and performing its obligations under the Rex Transaction Financing,
any Permanent Securities, any Permitted Refinancing, and/or this Agreement,
(iii) incurring other obligations under the Rex Transaction and the agreements
contemplated thereby and engaging in activities contemplated therein or required
thereby, and (iv) otherwise incidental to the operation of the business of a
holding company.

 


(G)                                 SECTION 6.04 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(I)                                     SECTION 6.04(C) OF THE CREDIT AGREEMENT
IS DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED IN ITS STEAD:


 

(c)   loans or advances made by any Loan Party to any other Loan Party and by
the Parent to DRS, provided that loans and advances to the Parent shall be
limited to such amounts as may be necessary to enable the Parent (i) to pay
amounts in respect of the Rex Transaction Financing and the Permanent Securities
or any Permitted Refinancing, to the extent permitted hereunder, and to pay
accounting, legal and other professional fees, income taxes (including pursuant
to the Tax Sharing Agreement), franchise taxes, management fees permitted under
Sections 6.07(e) and (f) hereof (to the extent not otherwise paid), and other
general and administrative expenses incurred by the Parent for itself and the
other Facility Guarantors and (ii) to make dividends or distributions or to make
loans and advances to DRS to enable DRS to pay accounting, legal and other
professional fees, income taxes (including pursuant to the Tax Sharing
Agreement), franchise taxes, management fees permitted under Sections 6.07(e)
and (f) hereof (to the extent not otherwise paid), and other general and
administrative expenses incurred by DRS;

 


(II)                                  SECTION 6.04(D) OF THE CREDIT AGREEMENT IS
DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED IN ITS STEAD:


 

 (d)   Equity Investments made by any Facility Guarantor in the Borrower or by
any Facility Guarantor or by the Borrower in another Facility Guarantor (other
than in the Parent) except for the purposes specified in Section 6.04(c) hereof;

 

14

--------------------------------------------------------------------------------


 


(H)                                 SECTION 6.05 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING NEW CLAUSE IMMEDIATELY AFTER CLAUSE (E)
AND BEFORE THE PROVISO THERETO:


 


(F)   THE CONSUMMATION OF THE REX TRANSACTION.


 


(I)                                     SECTION 6.06 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(I)                                     SECTION 6.06(A) OF THE CREDIT AGREEMENT
IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED IN ITS STEAD:


 

 (a) The Loan Parties will not, and will not permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (i) the Loan Parties may declare and pay dividends with respect
to their capital stock payable solely in additional shares of or warrants to
purchase their common stock, (ii) splits or reclassifications of its stock into
additional or other shares of its common stock are permitted, (iii) as long as
the Commitments have not been terminated as a result of the occurrence of an
Event of Default or the Obligations accelerated, cash dividends to DR Corp. are
permitted, (iv) as long as the Commitments have not been terminated as a result
of the occurrence of an Event of Default or the Obligations accelerated, cash
dividends to the Parent are permitted to enable the Parent (x) to pay amounts in
respect of the Rex Transaction Financing and the Permanent Securities or any
Permitted Refinancing, to the extent permitted hereunder, and to pay accounting,
legal and other professional fees, income taxes (including pursuant to the Tax
Sharing Agreement), franchise taxes, management fees permitted under Sections
6.07(e) and (f) hereof (to the extent not otherwise paid), and other general and
administrative expenses incurred by the Parent for itself and the other Facility
Guarantors and (y) to make dividends or distributions or to make loans and
advances to DRS to enable DRS to pay accounting, legal and other professional
fees, income taxes (including pursuant to the Tax Sharing Agreement), franchise
taxes, management fees permitted under Sections 6.07(e) and (f) hereof (to the
extent not otherwise paid), and other general and administrative expenses
incurred by DRS, (v) as long as the Commitments have not been terminated as a
result of the occurrence of an Event of Default or the Obligations accelerated,
payments may be made to members of management of the Borrower or DR

 

15

--------------------------------------------------------------------------------


 

Corp. in respect of the exercise of stock options, so long as at such time
Excess Availability shall be equal to or greater than 15% of the Borrowing Base
and no Default or Event of Default then exists or would arise therefrom, (vi)
only if the Payment Conditions are then satisfied, the Parent may repurchase its
capital stock and/or declare and pay cash dividends to its shareholders, (vii)
the Subsidiaries of the Parent may declare and pay cash dividends, (A) to any
other Loan Party (other than DR Corp or the Parent), (B) to the extent permitted
in clause (iv) hereof, to the Parent, and (C) to the extent permitted in clause
(iii) hereof, to DR Corp; and (viii) the Parent may declare and pay cash
dividends to DRS to the extent permitted in clause (iv) hereof.

 


(II)                                  SECTION 6.06(B)(I) OF THE CREDIT AGREEMENT
IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED IN ITS STEAD:


 

 (i)   (A) the repayment, redemption, or repurchase of Indebtedness evidenced by
the Convertible Indenture after the consummation of the Rex Transaction, (B) the
repayment, redemption or repurchase of the Rex Transaction Financing, Permanent
Securities or any Permitted Refinancing to the extent permitted under this
Agreement, or (C) as long as the Payment Conditions are satisfied, the
repayment, redemption or repurchase of Indebtedness evidenced by the Convertible
Indenture (other than Indebtedness repaid, redeemed or repurchased after the
consummation of the Rex Transaction) or Subordinated Indebtedness;

 


(III)                               SECTION 6.06(B)(II) OF THE CREDIT AGREEMENT
IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED IN ITS STEAD:


 

payment of mandatory or regularly scheduled interest and principal payments as
and when due in respect of any other Indebtedness permitted hereunder,
including, without limitation on account of the Rex Transaction Financing and
any Permanent Securities and any Permitted Refinancing of any of the foregoing;

 


(IV)                              SECTION 6.06(B) IS HEREBY AMENDED BY DELETING
THE PERIOD AT THE END OF CLAUSE (III) AND ADDING THE FOLLOWING:


 


; AND

 

16

--------------------------------------------------------------------------------


 


(IV)  VOLUNTARY, NON-MANDATORY PRE PAYMENTS OF INDEBTEDNESS ON ACCOUNT OF THE
REX TRANSACTION FINANCING, ANY PERMANENT SECURITIES AND ANY PERMITTED
REFINANCING OF ANY OF THE FOREGOING (OTHER THAN ANY SUBORDINATED INDEBTEDNESS)
AS LONG AS AT SUCH TIME EXCESS AVAILABILITY SHALL BE EQUAL TO OR GREATER THAN
15% OF THE BORROWING BASE AND NO EVENT OF DEFAULT THEN EXISTS OR WOULD ARISE
THEREFROM.


 


(J)                                     THE PROVISIONS OF SECTION 6.07 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED BY DELETING CLAUSE (D) IN ITS ENTIRETY AND
ADDING THE FOLLOWING IN ITS STEAD:


 

and (d) the Rex Transaction, (e) the fees payable to certain of the Purchasers
upon the effectiveness of the Rex Transaction, in the amount of $8,000,000, (f)
as long as no Event of Default has occurred and is continuing, the management
fees payable to certain of the Purchasers in an amount not to exceed in the
aggregate $1,500,000 per annum, and (g) the transactions set forth on Schedule
6.07 hereto.

 


(K)                                  THE PROVISIONS OF SECTION 6.08 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED BY ADDING THE FOLLOWING AT THE END OF CLAUSE
(I) OF THE PROVISO THERETO:


 


OR BY ANY DOCUMENT RELATING TO THE REX TRANSACTION FINANCING, ANY PERMANENT
SECURITIES OR PERMITTED REFINANCINGS THEREOF,


 


(L)                                     THE PROVISIONS OF SECTION 6.09(B) OF THE
CREDIT AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING
SUBSTITUTED IN THEIR STEAD:


 

 (b) the Convertible Indenture and related documents other than as may be
required in order to effectuate the repayment, redemption or repurchase of
Indebtedness thereunder after the consummation of the Rex Transaction,

 


(M)                               THE PROVISIONS OF SECTION 6.09 OF THE CREDIT
AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(I)                                     BY DELETING CLAUSE (E) IN ITS ENTIRETY
AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


(E)  THE REX TRANSACTION FINANCING OR ANY PERMANENT SECURITIES OR ANY PERMITTED
REFINANCING THEREOF, IF AS A RESULT THEREOF A DEFAULT OR AN EVENT OF DEFAULT
WOULD ARISE HEREUNDER.

 

17

--------------------------------------------------------------------------------


 


(II)                                  BY ADDING AT THE END OF CLAUSE (C) THE
WORDS “TO THE EXTENT SUCH AMENDMENT, MODIFICATION OR WAIVER WOULD HAVE A
MATERIAL ADVERSE EFFECT”


 


(N)                                 THE PROVISIONS OF SECTION 6.10 OF THE CREDIT
AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN
THEIR STEAD:


 

6.10  Additional Subsidiaries.   Other than DR Acquisition Corp., the Loan
Parties will not, and will not permit any Subsidiary to, create any additional
Subsidiary unless no Default or Event of Default would arise therefrom and the
requirements of Section 5.13 are satisfied.

 


(O)                                 THE PROVISIONS OF SECTION 6.11(A) OF THE
CREDIT AGREEMENT ARE DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN
THEIR STEAD:


 

Fixed Charge Coverage Ratio; Capital Expenditures.  (a)  At any time that Excess
Availability is less than ten percent (10%) of the then Borrowing Base, the Loan
Parties shall maintain a Fixed Charge Coverage Ratio, calculated as of the last
day of each month, during the Fiscal Years set forth below as follows:

 

Period

 

Minimum Ratio

 

Fiscal Year 2003

 

1.10:1.00

 

Fiscal Year 2004 and thereafter

 

1.00:1.00

 


 


7.                                       AMENDMENTS TO ARTICLE VII.  THE
PROVISIONS OF SECTION 7.01(G) OF THE CREDIT AGREEMENT ARE HEREBY AMENDED BY
ADDING THE WORDS “EXCEPT FOR ANY REPAYMENT OF THE CONVERTIBLE NOTES AFTER
CONSUMMATION OF THE REX TRANSACTION” AT THE BEGINNING THEREOF.


 


8.                                       AMENDMENTS TO ARTICLE IX.  THE
PROVISIONS OF SECTION 9.02(B)(I) OF THE CREDIT AGREEMENT ARE HEREBY AMENDED BY
DELETING THE NUMBER “$225,000,000” AND SUBSTITUTING THE NUMBER “$275,000,000” IN
ITS STEAD.


 


9.                                       AMENDMENT TO EXHIBITS AND SCHEDULES. 
EXHIBIT A AND SCHEDULES 1.1, 3.05(C)(I), 3.05(C)(II), 3.06, 3.09, 3.12, 3.13,
6.01, 6.02, 6.04 AND 6.07 TO THE CREDIT AGREEMENT ARE REPLACED AS OF THE
EFFECTIVE DATE OF THE REX RELATED AMENDMENTS WITH A NEW EXHIBIT A AND NEW
SCHEDULES IN THE FORM ANNEXED HERETO.

 

18

--------------------------------------------------------------------------------


 


10.                                 RATIFICATION OF LOAN DOCUMENTS.  EXCEPT AS
PROVIDED HEREIN AND IN ANY OTHER DOCUMENTS OF EVEN DATE AMENDING THE OTHER LOAN
DOCUMENTS, ALL TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND OF THE OTHER
LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  THE LOAN PARTIES EACH HEREBY
RATIFY, CONFIRM, AND REAFFIRM ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED THEREIN BOTH BEFORE AND AFTER GIVING EFFECT TO THE REX TRANSACTION AND
THE OTHER TRANSACTIONS DESCRIBED IN PARAGRAPH 5 HEREOF.


 


11.                                 CONDITIONS TO EFFECTIVENESS.


 


(A)                                  THIS FIRST AMENDMENT (OTHER THAN THE REX
RELATED AMENDMENTS) SHALL NOT BE EFFECTIVE UNTIL EACH OF THE FOLLOWING
CONDITIONS PRECEDENT HAVE BEEN FULFILLED TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT:


 


(I)                                     THIS FIRST AMENDMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY THE RESPECTIVE PARTIES.


 


(II)                                  ALL CORPORATE AND SHAREHOLDER ACTION ON
THE PART OF THE LOAN PARTIES NECESSARY FOR THE VALID EXECUTION, DELIVERY AND
PERFORMANCE BY THE LOAN PARTIES OF THIS FIRST AMENDMENT SHALL HAVE BEEN DULY AND
EFFECTIVELY TAKEN AND EVIDENCE THEREOF SATISFACTORY TO THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


(III)                               THE BORROWER SHALL HAVE PAID THE
ADMINISTRATIVE AGENT THE FEES REQUIRED UNDER THE FEE LETTER AS AMENDED AND
RESTATED AS OF THE DATE HEREOF.


 


(IV)                              NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


 


(V)                                 THE LOAN PARTIES SHALL HAVE EXECUTED SUCH
ADDITIONAL INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


 


(B)                                 THIS FIRST AMENDMENT (WITH RESPECT TO THE
REX RELATED AMENDMENTS) SHALL NOT BE EFFECTIVE UNTIL EACH OF THE FOLLOWING
CONDITIONS PRECEDENT HAVE BEEN FULFILLED TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT:


 


(I)                                     THE CONDITIONS PRECEDENT SET FORTH IN
PARAGRAPH 11(A) SHALL HAVE BEEN SATISFIED.


 


(II)                                  THE PARENT SHALL HAVE EXECUTED AND
DELIVERED A FACILITY GUARANTEE TO THE ADMINISTRATIVE AGENT.

 

19

--------------------------------------------------------------------------------


 


(III)                               THE REX TRANSACTION SHALL HAVE BEEN
CONSUMMATED, PROVIDED THAT, THIS CLAUSE (III) SHALL BE DEEMED TO HAVE BEEN
SATISFIED IF, PRIOR TO THE CONSUMMATION OF THE REX TRANSACTION, THE PROCEEDS OF
THE SENIOR SUBORDINATED NOTES ARE HELD IN ESCROW PENDING THE CONSUMMATION OF THE
REX TRANSACTION OR ARE RETURNED TO THE HOLDERS OF THE REX TRANSACTION FINANCING
IF THE REX TRANSACTION IS NOT CONSUMMATED WITHIN 120 DAYS AFTER THE DATE OF THIS
FIRST AMENDMENT.


 


(IV)                              THE INSTRUMENTS, DOCUMENTS AND AGREEMENTS
EVIDENCING THE REX TRANSACTION FINANCING SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, IT BEING AGREED THAT SUCH INSTRUMENTS, DOCUMENTS AND
AGREEMENTS SHALL BE DEEMED REASONABLY SATISFACTORY AS LONG AS (I) NONE OF THE
PROVISIONS THEREOF WOULD VIOLATE THE REPRESENTATIONS, COVENANTS AND AGREEMENTS
OF THE LOAN PARTIES UNDER THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS, AFTER
GIVING EFFECT TO THE FIRST AMENDMENT, AND (II) THE PROVISIONS ARE OTHERWISE
MATERIALLY CONSISTENT WITH THE DRAFT DOCUMENTS AND AGREEMENTS PREVIOUSLY
FURNISHED TO THE AGENT.


 


(V)                                 THE AGENTS SHALL HAVE RECEIVED A SOLVENCY
OPINION FROM AN INDEPENDENT PERSON REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT ADDRESSED TO THE AGENTS AND THE OTHER SECURED PARTIES, THE FORM,
METHODOLOGY AND RESULTS OF WHICH ARE REASONABLY SATISFACTORY TO THE AGENTS IN
ALL RESPECTS. THE ADMINISTRATIVE AGENT SHALL NOT REQUEST THAT SUCH SOLVENCY
OPINION BE ADDRESSED TO ANY PERSON OTHER THAN THE AGENTS AND THE OTHER SECURED
PARTIES.


 


(VI)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AN UPDATED FAVORABLE LEGAL OPINION OF THE LOAN PARTIES’ COUNSEL ADDRESSED TO THE
AGENTS AND THE OTHER SECURED PARTIES, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENTS, INCLUDING WITHOUT LIMITATION, WITH RESPECT TO THE
REX TRANSACTION.


 


(VII)                           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


 


(VIII)                        THE LOAN PARTIES SHALL HAVE EXECUTED SUCH
ADDITIONAL INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


 


12.                                 MISCELLANEOUS.


 


(A)                                  THIS FIRST AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH
WHEN SO EXECUTED AND

 

20

--------------------------------------------------------------------------------


 


DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.

 


(B)                                 THIS FIRST AMENDMENT EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.


 


(C)                                  ANY DETERMINATION THAT ANY PROVISION OF
THIS FIRST AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT EFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS FIRST
AMENDMENT.


 


(D)                                 THE LOAN PARTIES SHALL PAY ALL COSTS AND
EXPENSES OF THE AGENTS, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF
THIS FIRST AMENDMENT.


 


(E)                                  THE LOAN PARTIES WARRANT AND REPRESENT THAT
THE LOAN PARTIES HAVE CONSULTED WITH INDEPENDENT LEGAL COUNSEL OF THEIR
SELECTION IN CONNECTION WITH THIS FIRST AMENDMENT AND ARE NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF THE AGENTS OR THE LENDERS OR THEIR COUNSEL IN
ENTERING INTO THIS FIRST AMENDMENT.


 


13.                                 FURTHER ASSURANCES.   EACH LOAN PARTY
ACKNOWLEDGES AND AGREES THAT (A) IT IS NOT AND WILL NOT BE A PARTY TO, OR A
THIRD PARTY BENEFICIARY OF, THE INTERCREDITOR AGREEMENT, AND WILL NOT RECEIVE
ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER OR BECAUSE OF THE EXISTENCE OF
THE INTERCREDITOR AGREEMENT, AND (B) IT WILL EXECUTE AND DELIVER SUCH ADDITIONAL
DOCUMENTS AND TAKE SUCH ADDITIONAL ACTION AS MAY BE NECESSARY OR DESIRABLE IN
THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT TO EFFECTUATE THE PROVISIONS
AND PURPOSES OF THE INTERCREDITOR AGREEMENT.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

DUANE READE

 

as Borrower

 

By:

DUANE READE INC., its General Partner

 

By:

 

 /s/ Chris Darrow

 

 

Name:

Chris Darrow

 

Title:

Vice President and Controller

 

 

 

 

By:

 

 /s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

By:

 

DRI I INC., its General Partner

 

 

By:

 /s/ Chris Darrow

 

Name:

Chris Darrow

 

Title:

Vice President and Controller

 

 

 

 

By:

 

 /s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

DUANE READE INC., as Facility Guarantor

 

By:

 

 /s/ Chris Darrow

 

 

Name:

Chris Darrow

 

Title:

Vice President and Controller

 

 

 

 

By:

 

 /s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

22

--------------------------------------------------------------------------------


 

 

DRI I INC., as Facility Guarantor

 

By:

 

 /s/ Chris Darrow

 

 

Name:

Chris Darrow

 

Title:

Vice President and Controller

 

 

 

 

By:

 

 /s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

DUANE READE INTERNATIONAL,
INC., as Facility Guarantor

 

By:

 

 /s/ Chris Darrow

 

 

Name:

Chris Darrow

 

Title:

Vice President and Controller

 

 

 

 

By:

 

 /s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

 

DUANE READE REALTY, INC., as
Facility Guarantor

 

By:

 

 /s/ Chris Darrow

 

 

Name:

Chris Darrow

 

Title:

Vice President and Controller

 

 

 

 

By:

 

 /s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

FLEET RETAIL GROUP, INC.,

 

As Collateral Agent, as Swingline Lender and as Lender

 

By:

 

/s/ Mark Forti

 

 

Name:

Mark Forti

 

Title:

Managing Director

 

Address:

 

40 Broad Street, 10th Floor

 

Boston, Massachusetts 02109

 

Attn: Mark Forti

 

Telephone: (617) 434-4364

 

Telecopy: (617) 434-4339

 

 

 

FLEET NATIONAL BANK,

 

as Administrative Agent and as Issuing Bank

 

By:

 

/s/ Mark Forti

 

 

Name:

Mark Forti

 

Title:

Managing Director

 

Address:

 

40 Broad Street

 

Boston, Massachusetts 02109

 

Attn: Mark Forti

 

Telephone: (617) 434-4364

 

Telecopy: (617) 434-4339

 

S-3

--------------------------------------------------------------------------------


 

 

CONGRESS FINANCIAL
CORPORATION, as Documentation Agent and Lender

 

By:

 

/s/ Thomas Grabinsky

 

 

Name:

Thomas Grabinsky

 

Title:

First Vice President

 

Address: 1133 Avenue of the Americas

 

Telephone: (212) 545-4346

 

Telecopy: (212) 545-4283

 

S-4

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Syndication Agent

 

and Lender

 

By:

 

/s/ Craig Winslow

 

 

Name:

Craig Winslow

 

Title:

 

 

Address:

 

Telephone:

 

Telecopy:

 

S-5

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Lender

 

By:

 

/s/ Steven Schuit

 

 

Name:

Steven Schuit

 

Title:

Vice President, Team Leader

 

Address:

 

Telephone:

 

Telecopy:

 

S-6

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC, as Syndication Agent, as Co-Lead Arranger, and
as Lender

 

By: :

 

/s/ David Molinario

 

 

Name:

David Molinario

 

Title: :

Vice President

 

Address: One Boston Place, 18th Floor

 

 

Boston, Massachusetts 02108

 

Telephone: 617-854-7227

 

Telecopy: 617-722-9485

 

S-7

--------------------------------------------------------------------------------


 

SCHEDULE 3.05(C)(I)

 

OWNED REAL PROPERTY

 

Owner

 

Address (including County)

 

Mortgage Holders / Lien
Holders on Property

Duane Reade

 

1114 Springfield Avenue
Irvington, Essex County, NJ 07111

Land and Building owned

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.05(C)(II)

 

LEASED REAL PROPERTY

 

137

 

306 E FORDHAM RD

 

KINGSBRIDGE RD

 

BRONX

 

NEW YORK

 

10468

150

 

963 SOUTHERN BLVD

 

HUNTSPOINT

 

BRONX

 

NEW YORK

 

10459

182

 

190 W 231ST ST

 

BROADWAY

 

BRONX

 

NEW YORK

 

10463

196

 

2939 3RD AVE

 

E 152ND ST

 

BRONX

 

NEW YORK

 

10455

275

 

2641 E TREMONT AVE

 

WESTCHESTER AVE

 

BRONX

 

NEW YORK

 

10461

288

 

1-13 KINGSBRIDGE RD

 

JEROME AVE

 

BRONX

 

NEW YORK

 

10458

322

 

4026A BOSTON ROAD

 

DYRE AVE

 

BRONX

 

NEW YORK

 

10475

347

 

1591 WESTCHESTER AVE

 

MANOR AVE

 

BRONX

 

NEW YORK

 

10472

459

 

58 E FORDHAM RD

 

JEROME AVE

 

BRONX

 

NEW YORK

 

10458

478

 

1888 WESTCHESTER AVE

 

WHITE PLAINS RD

 

BRONX

 

NEW YORK

 

10472

128

 

386 FULTON ST

 

FULTON MALL

 

BROOKLYN

 

NEW YORK

 

11201

144

 

522 FULTON ST

 

FLATBUSH AVE

 

BROOKLYN

 

NEW YORK

 

11201

147

 

749 BROADWAY

 

GRAHAM AVE

 

BROOKLYN

 

NEW YORK

 

11206

154

 

44 COURT ST

 

JORALEMON ST

 

BROOKLYN

 

NEW YORK

 

11201

167

 

416 KNICKERBOCKER AVE

 

HARMAN ST

 

BROOKLYN

 

NEW YORK

 

11237

172

 

1181 LIBERTY AVE

 

GRANT/ELDERT AVE

 

BROOKLYN

 

NEW YORK

 

11208

178

 

1450 ROCKAWAY PKWY

 

GLENWOOD AVE

 

BROOKLYN

 

NEW YORK

 

11236

183

 

1520 AVENUE J

 

E 16TH ST

 

BROOKLYN

 

NEW YORK

 

11230

184

 

724 FLATBUSH AVE

 

PARKSIDE AVE

 

BROOKLYN

 

NEW YORK

 

11226

192

 

3612 NOSTRAND AVE

 

AVENUE W

 

BROOKLYN

 

NEW YORK

 

11229

201

 

1417 AVENUE U

 

E 14TH ST

 

BROOKLYN

 

NEW YORK

 

11229

211

 

4402 13TH AVE

 

44TH ST

 

BROOKLYN

 

NEW YORK

 

11219

219

 

30-90 OCEAN AVE

 

VOORHES AVE

 

BROOKLYN

 

NEW YORK

 

11225

234

 

2520 FLATBUSH AVE

 

KINGS PLAZA

 

BROOKLYN

 

NEW YORK

 

11234

277

 

1517 CORTELYOU RD

 

MARLBOROUGH RD

 

BROOKLYN

 

NEW YORK

 

11226

285

 

101-105 BRIGHTON BEACH AVE

 

OCEAN PARKWAY

 

BROOKLYN

 

NEW YORK

 

11235

286

 

1833  NOSTRAND AVE

 

AVENUE D

 

BROOKLYN

 

NEW YORK

 

11226

294

 

2141 NOSTRAND AVE

 

FLATBUSH AVE

 

BROOKLYN

 

NEW YORK

 

11210

298

 

16 COURT ST

 

MONTAGUE ST

 

BROOKLYN

 

NEW YORK

 

11201

301

 

520 KINGS HIGHWAY

 

3RD ST

 

BROOKLYN

 

NEW YORK

 

11223

305

 

ONE REMSEN AVE

 

EMPIRE AVE

 

BROOKLYN

 

NEW YORK

 

11212

 

--------------------------------------------------------------------------------


 

309

 

6717 4TH AVE

 

SENATOR ST

 

BROOKLYN

 

NEW YORK

 

11220

312

 

296 FLATBUSH AVE

 

PROSPECT PLACE

 

BROOKLYN

 

NEW YORK

 

11217

316

 

1110 KINGS HIGHWAY

 

CONEY ISLAND AVE

 

BROOKLYN

 

NEW YORK

 

11229

331

 

168-174 MYRTLE AVE

 

PRINCE ST

 

BROOKLYN

 

NEW YORK

 

11201

342

 

1805 AVENUE U

 

18TH ST

 

BROOKLYN

 

NEW YORK

 

11229

349

 

750 NEW YORK AVE

 

CLARKSON AVE

 

BROOKLYN

 

NEW YORK

 

11203

367

 

5423 SECOND AVENUE

 

55TH STREET

 

BROOKLYN

 

NEW YORK

 

11220

444

 

2265 RALPH AVE

 

AVENUE L

 

BROOKLYN

 

NEW YORK

 

11234

464

 

436 86TH ST

 

4TH AVE

 

BROOKLYN

 

NEW YORK

 

11209

474

 

2931 AVENUE U

 

NOSTRAND AVE

 

BROOKLYN

 

NEW YORK

 

11229

482

 

1401-07 KINGS HWY

 

E 14TH

 

BROOKLYN

 

NEW YORK

 

11229

101

 

37 BROADWAY

 

EXCHANGE PLACE

 

MANHATTAN

 

NEW YORK

 

10006

102

 

250 BROADWAY

 

PARK ROW

 

MANHATTAN

 

NEW YORK

 

10007

103

 

300 PARK AVE SOUTH

 

22ND ST

 

MANHATTAN

 

NEW YORK

 

10010

104

 

401 PARK AVE SOUTH

 

28TH ST

 

MANHATTAN

 

NEW YORK

 

10010

105

 

45 PINE ST

 

WILLIAM ST

 

MANHATTAN

 

NEW YORK

 

10005

106

 

370 LEXINGTON AVE

 

40TH/41ST ST

 

MANHATTAN

 

NEW YORK

 

10017

108

 

1150 6TH AVE

 

44TH/45TH ST

 

MANHATTAN

 

NEW YORK

 

10036

109

 

270 MADISON AVE

 

41ST/42ND ST

 

MANHATTAN

 

NEW YORK

 

10017

110

 

99 JOHN ST

 

GOLD ST/CLIFF ST

 

MANHATTAN

 

NEW YORK

 

10038

111

 

1430 BROADWAY

 

39TH/40TH ST

 

MANHATTAN

 

NEW YORK

 

10018

112

 

485 LEXINGTON AVE

 

47TH ST

 

MANHATTAN

 

NEW YORK

 

10017

113

 

224 W 57TH ST

 

BROADWAY

 

MANHATTAN

 

NEW YORK

 

10019

115

 

51 W 51ST ST

 

OFF 6TH AVE

 

MANHATTAN

 

NEW YORK

 

10019

116

 

144 E 44TH ST

 

LEXINGTON/ 3RD AVE

 

MANHATTAN

 

NEW YORK

 

10017

117

 

41 E 58TH ST

 

MADISON/ PARK

 

MANHATTAN

 

NEW YORK

 

10022

118

 

305 BROADWAY

 

DUANE ST

 

MANHATTAN

 

NEW YORK

 

10007

119

 

525 7TH AVE

 

38TH ST

 

MANHATTAN

 

NEW YORK

 

10018

120

 

415 5TH AVE

 

37TH/38TH ST

 

MANHATTAN

 

NEW YORK

 

10016

121

 

215 W 34TH ST

 

7TH/8TH AVE

 

MANHATTAN

 

NEW YORK

 

10001

122

 

535 5TH AVE

 

44TH/45TH ST

 

MANHATTAN

 

NEW YORK

 

10017

123

 

358 5TH AVE

 

33RD ST

 

MANHATTAN

 

NEW YORK

 

10118

124

 

1633 BROADWAY

 

50TH ST

 

MANHATTAN

 

NEW YORK

 

10019

125

 

67 BROAD ST

 

BEAVER ST

 

MANHATTAN

 

NEW YORK

 

10004

126

 

95 WALL ST

 

WATER ST

 

MANHATTAN

 

NEW YORK

 

10005

 

--------------------------------------------------------------------------------


 

127

 

49 E 52ND ST

 

MADISON/ PARK

 

MANHATTAN

 

NEW YORK

 

10017

129

 

55 E 55TH ST

 

MADISON/ PARK

 

MANHATTAN

 

NEW YORK

 

10022

130

 

4 PARK AVE

 

34TH ST

 

MANHATTAN

 

NEW YORK

 

10016

131

 

1 WHITEHALL

 

STONE ST

 

MANHATTAN

 

NEW YORK

 

10008

132

 

80 MAIDEN LANE

 

WILLIAMS ST

 

MANHATTAN

 

NEW YORK

 

10038

134

 

100 W 57TH ST

 

5TH/ 6TH AVE

 

MANHATTAN

 

NEW YORK

 

10019

138

 

333 7TH AVE

 

28TH ST

 

MANHATTAN

 

NEW YORK

 

10001

139

 

598 BROADWAY

 

HOUSTON/PRINCE

 

MANHATTAN

 

NEW YORK

 

10012

140

 

405 LEXINGTON AVE

 

42ND ST

 

MANHATTAN

 

NEW YORK

 

10017

143

 

24 E 14TH ST

 

UNIVERSITY PL

 

MANHATTAN

 

NEW YORK

 

10003

145

 

1191 2ND AVE

 

E 63RD ST

 

MANHATTAN

 

NEW YORK

 

10021

146

 

2465 BROADWAY

 

91ST ST

 

MANHATTAN

 

NEW YORK

 

10025

148

 

279 W 125TH ST

 

F. DOUGLAS BLVD

 

MANHATTAN

 

NEW YORK

 

10027

151

 

1279 3RD AVE

 

200 E 74TH ST

 

MANHATTAN

 

NEW YORK

 

10021

152

 

666 3RD AVE

 

43RD ST

 

MANHATTAN

 

NEW YORK

 

10163

153

 

866 3RD AVE

 

53RD ST

 

MANHATTAN

 

NEW YORK

 

10022

155

 

2 PENN PLAZA

 

34TH ST/ 7TH AVE

 

MANHATTAN

 

NEW YORK

 

10121

156

 

2307 BROADWAY

 

83RD/ 84TH ST

 

MANHATTAN

 

NEW YORK

 

10024

157

 

979 3RD AVE

 

58TH ST

 

MANHATTAN

 

NEW YORK

 

10022

158

 

22 W 48TH ST

 

OFF 6TH AVE

 

MANHATTAN

 

NEW YORK

 

10036

159

 

378 6TH AVE

 

WAVERLY PLACE

 

MANHATTAN

 

NEW YORK

 

10011

160

 

71 W 23RD ST

 

OFF 6TH AVE

 

MANHATTAN

 

NEW YORK

 

10010

162

 

196 3RD AVE

 

18TH ST

 

MANHATTAN

 

NEW YORK

 

10003

164

 

251 E 86TH ST

 

2ND AVE

 

MANHATTAN

 

NEW YORK

 

10028

165

 

380 AMSTERDAM AVE

 

79TH ST

 

MANHATTAN

 

NEW YORK

 

10024

166

 

1185 6TH AVE

 

47TH ST

 

MANHATTAN

 

NEW YORK

 

10036

168

 

1467 1ST AVE

 

76TH ST

 

MANHATTAN

 

NEW YORK

 

10021

169

 

155 E 34TH ST

 

3RD AVE

 

MANHATTAN

 

NEW YORK

 

10016

173

 

131 E 23RD ST

 

LEXINGTON AVE

 

MANHATTAN

 

NEW YORK

 

10010

174

 

40 FULTON ST

 

WATER ST

 

MANHATTAN

 

NEW YORK

 

10038

176 *

 

29-33 7TH AVE

 

12TH ST

 

MANHATTAN

 

NEW YORK

 

10011

177

 

1290 AMSTERDAM AVE

 

123RD ST

 

MANHATTAN

 

NEW YORK

 

10027

180

 

2108 3RD AVE

 

115TH/116TH ST

 

MANHATTAN

 

NEW YORK

 

10029

181

 

4 AMSTERDAM AVE

 

58TH ST

 

MANHATTAN

 

NEW YORK

 

10023

 

--------------------------------------------------------------------------------


 

185

 

98 DELANCEY ST

 

LUDLOW ST

 

MANHATTAN

 

NEW YORK

 

10002

186

 

322 8TH AVE

 

26TH ST

 

MANHATTAN

 

NEW YORK

 

10001

189

 

617 W 181ST ST

 

ST. NICHOLAS/ WADSWORTH AVE

 

MANHATTAN

 

NEW YORK

 

10033

191

 

1231 MADISON AVE

 

89TH ST

 

MANHATTAN

 

NEW YORK

 

10128

194

 

2681-7 BROADWAY

 

102ND ST

 

MANHATTAN

 

NEW YORK

 

10025

197

 

585 2ND AVE

 

32ND/33RD ST

 

MANHATTAN

 

NEW YORK

 

10016

200

 

465  2ND AVE

 

26TH ST

 

MANHATTAN

 

NEW YORK

 

10016

202

 

700 COLUMBUS AVE

 

94TH ST

 

MANHATTAN

 

NEW YORK

 

10025

208

 

2025 BROADWAY

 

69TH/70TH ST

 

MANHATTAN

 

NEW YORK

 

10023

209

 

609 COLUMBUS AVE

 

89TH/90TH ST

 

MANHATTAN

 

NEW YORK

 

10024

213

 

407 BROADWAY

 

CANAL ST

 

MANHATTAN

 

NEW YORK

 

10013

214

 

2760-62 BROADWAY

 

106TH ST

 

MANHATTAN

 

NEW YORK

 

10025

217

 

625 8TH AVE

 

40TH STREET

 

MANHATTAN

 

NEW YORK

 

10018

221

 

773 LEXINGTON AVE

 

60TH/61ST ST

 

MANHATTAN

 

NEW YORK

 

10021

223

 

661 8TH AVE

 

42ND ST

 

MANHATTAN

 

NEW YORK

 

10018

224

 

769 BROADWAY

 

E 9TH ST

 

MANHATTAN

 

NEW YORK

 

10003

225

 

2864 BROADWAY

 

111TH ST

 

MANHATTAN

 

NEW YORK

 

10025

226

 

976 AMSTERDAM AVE

 

108TH ST

 

MANHATTAN

 

NEW YORK

 

10025

227

 

1345 1ST AVE

 

72ND ST

 

MANHATTAN

 

NEW YORK

 

10021

229

 

852 2ND AVE

 

45TH/46TH ST

 

MANHATTAN

 

NEW YORK

 

10017

230

 

1873 BROADWAY

 

62ND ST

 

MANHATTAN

 

NEW YORK

 

10023

231

 

2589 BROADWAY

 

97TH ST

 

MANHATTAN

 

NEW YORK

 

10025

232

 

1498 YORK AVE

 

79TH ST

 

MANHATTAN

 

NEW YORK

 

10021

236

 

1524 2ND AVE

 

79TH ST

 

MANHATTAN

 

NEW YORK

 

10021

237

 

147 FULTON ST

 

BROADWAY

 

MANHATTAN

 

NEW YORK

 

10038

238

 

1187 1ST AVE

 

64TH ST

 

MANHATTAN

 

NEW YORK

 

10021

239

 

721 9TH AVE

 

49TH ST

 

MANHATTAN

 

NEW YORK

 

10019

241

 

1076 2ND AVE

 

57TH ST

 

MANHATTAN

 

NEW YORK

 

10022

242

 

401 E 86TH ST

 

1ST AVE

 

MANHATTAN

 

NEW YORK

 

10028

243

 

931 LEXINGTON AVE

 

68TH ST

 

MANHATTAN

 

NEW YORK

 

10021

245

 

135 E 125TH ST

 

LEXINGTON AVE

 

MANHATTAN

 

NEW YORK

 

10035

246

 

777 6TH AVE

 

26TH ST

 

MANHATTAN

 

NEW YORK

 

10001

247

 

4 W 4TH ST

 

BROADWAY

 

MANHATTAN

 

NEW YORK

 

10012

253

 

48-50 W 14TH ST

 

BROADWAY

 

MANHATTAN

 

NEW YORK

 

10011

 

--------------------------------------------------------------------------------


 

260

 

77 7TH AVE

 

14TH ST

 

MANHATTAN

 

NEW YORK

 

10011

261

 

630 3RD AVE

 

41ST ST

 

MANHATTAN

 

NEW YORK

 

10017

264

 

130 WILLIAM ST

 

FULTON ST

 

MANHATTAN

 

NEW YORK

 

10038

265

 

123 3RD AVE

 

14TH ST

 

MANHATTAN

 

NEW YORK

 

10003

266

 

253 W 72ND ST

 

WEST END AVE

 

MANHATTAN

 

NEW YORK

 

10023

270

 

172 DYCKMAN ST

 

SHERMAN ST

 

MANHATTAN

 

NEW YORK

 

10040

272

 

4 COLUMBUS CIRCLE

 

58TH ST

 

MANHATTAN

 

NEW YORK

 

10019

276

 

1270 BROADWAY

 

33RD ST

 

MANHATTAN

 

NEW YORK

 

10001

281

 

1221 6TH AVE

 

48TH ST

 

MANHATTAN

 

NEW YORK

 

10019

282

 

1251 6TH AVE

 

49TH ST

 

MANHATTAN

 

NEW YORK

 

10020

287

 

666 LEXINGTON AVE

 

56TH ST

 

MANHATTAN

 

NEW YORK

 

10022

289

 

280 BROADWAY

 

CHAMBERS ST

 

MANHATTAN

 

NEW YORK

 

10002

290

 

60 MADISON AVE

 

27TH ST

 

MANHATTAN

 

NEW YORK

 

10010

291

 

50 BOWERY

 

CANAL ST

 

MANHATTAN

 

NEW YORK

 

10002

292

 

1091 LEXINGTON AVE

 

76TH/77TH ST

 

MANHATTAN

 

NEW YORK

 

10021

293

 

140 W 23RD ST

 

6TH/7TH AVE

 

MANHATTAN

 

NEW YORK

 

10011

295

 

230 PARK AVE

 

VANDERBILT/46TH ST

 

MANHATTAN

 

NEW YORK

 

10169

311

 

873 BROADWAY

 

18TH/19TH ST

 

MANHATTAN

 

NEW YORK

 

10003

317

 

1915 3RD AVE

 

106TH ST

 

MANHATTAN

 

NEW YORK

 

10029

318

 

300 E 39TH ST

 

2ND AVE

 

MANHATTAN

 

NEW YORK

 

10016

319

 

180 W 20TH ST

 

7TH/8TH AVE

 

MANHATTAN

 

NEW YORK

 

10011

321

 

1370 AVENUE OF THE AMERICAS

 

56TH ST

 

MANHATTAN

 

NEW YORK

 

10019

327

 

1675 3RD AVE

 

93RD/94TH ST

 

MANHATTAN

 

NEW YORK

 

10128

329

 

17 BATTERY PLACE

 

WEST ST

 

MANHATTAN

 

NEW YORK

 

10004

335

 

320 WEST 145TH STREET

 

BRADHURST AVE

 

MANHATTAN

 

NEW YORK

 

10039

338

 

333 EAST 102ND STREET

 

1ST AVENUE

 

MANHATTAN

 

NEW YORK

 

10029

339

 

125 E 86TH ST

 

LEXINGTON AVE

 

MANHATTAN

 

NEW YORK

 

10028

344

 

ONE PENN EAST

 

34TH ST/7TH AVE

 

MANHATTAN

 

NEW YORK

 

10019

345

 

460 8TH AVE (ONE PENN WEST)

 

34TH ST/8TH AVE

 

MANHATTAN

 

NEW YORK

 

10019

346

 

111 WORTH STREET

 

LAFAYETTE SREET

 

MANHATTAN

 

NEW YORK

 

10013

351

 

1749 1ST AVENUE

 

91ST STREET

 

MANHATTAN

 

NEW YORK

 

10128

354

 

194 E 2ND ST

 

AVENUE B

 

MANHATTAN

 

NEW YORK

 

10009

361

 

4086 BROADWAY

 

173RD STREET

 

MANHATTAN

 

NEW YORK

 

10032

365

 

2150 BROADWAY

 

WEST 76TH STREET

 

MANHATTAN

 

NEW YORK

 

10023

 

--------------------------------------------------------------------------------


 

366

 

2407 BROADWAY

 

WEST 89TH STREET

 

MANHATTAN

 

NEW YORK

 

10024

368

 

931 FIRST AVENUE

 

51ST STREET

 

MANHATTAN

 

NEW YORK

 

10022

370

 

1479 THIRD AVENUE

 

84TH STREET

 

MANHATTAN

 

NEW YORK

 

10028

542

 

4 TIMES SQUARE

 

BROADWAY/7TH AVE

 

MANHATTAN

 

NEW YORK

 

10036

222

 

608 COLUMBUS AVE

 

89TH/90TH ST

 

MANHATTAN

 

NEW YORK

 

10024

193

 

138 HILLSIDE BLVD

 

WILLIS AVE

 

NASSAU

 

NEW YORK

 

11596

240

 

1596 UNION TPKE

 

NEW HYDE PARK RD

 

NASSAU

 

NEW YORK

 

11040

259

 

1149 MERRICK AVE

 

JERUSALEM AVE

 

NASSAU

 

NEW YORK

 

11566

269

 

1338-40 BROADWAY

 

EVERIT AVE

 

NASSAU

 

NEW YORK

 

11557

284

 

901 CARMANS RD

 

BAILEY DR

 

NASSAU

 

NEW YORK

 

11758

341

 

341 ROCKAWAY TURNPIKE

 

PENINSULA BLVD

 

NASSAU

 

NEW YORK

 

11559

445

 

4250 JERUSALEM AVE

 

HICKSVILLE RD

 

NASSAU

 

NEW YORK

 

11758

451

 

710 FRANKLIN AVE

 

FRANKLIN SQ

 

NASSAU

 

NEW YORK

 

11010

452

 

530 JERICHO TPKE

 

WARDWELL RD

 

NASSAU

 

NEW YORK

 

11501

458

 

265 N BROADWAY

 

PRINCESS ST

 

NASSAU

 

NEW YORK

 

11801

467

 

1445 HEMPSTEAD TPKE

 

SCHOOL RD

 

NASSAU

 

NEW YORK

 

11003

469

 

5601 MERRICK RD

 

ROOSEVELT BLVD

 

NASSAU

 

NEW YORK

 

11758

441

 

491 BELLMORE AVE

 

MERRICK AVE N

 

NASSAU

 

NEW YORK

 

11554

136

 

707 BROAD ST

 

RAYMOND ST

 

NEWARK

 

NEW JERSEY

 

07102

258

 

176 MAIN ST

 

HOYM ST

 

FORT LEE

 

NEW JERSEY

 

07024

267

 

11 EDGEWATER TOWN CTR

 

HILLIARD

 

EDGEWATER

 

NEW JERSEY

 

07020

283

 

1560 TEANECK RD

 

TYRON AVE

 

TEANECK

 

NEW JERSEY

 

07666

303

 

5 - 8 PATH PLAZA

 

JOURNAL SQ

 

JERSEY CITY

 

NEW JERSEY

 

07306

304

 

ONE MAYWOOD AVE

 

W ESSEX ST

 

MAYWOOD

 

NEW JERSEY

 

07607

306

 

52 RIVER DRIVE SO

 

NEWPORT PKWY

 

JERSEY CITY

 

NEW JERSEY

 

07310

310

 

325 SPRINGFIELD AVENUE

 

MORRIS AVE.

 

NEWARK

 

NEW JERSEY

 

07103

315

 

4901 BERGENLINE

 

49TH ST

 

WEST NEW YORK

 

NEW JERSEY

 

07093

340

 

360 ESSEX STREET

 

PROSPECT AVE

 

HACKENSACK

 

NEW JERSEY

 

07601

343

 

909 BROAD ST

 

GREEN ST

 

NEWARK

 

NEW JERSEY

 

07102

363

 

3196 KENNEDY BLVD

 

32ND STREET

 

UNION CITY

 

NEW JERSEY

 

07087

446

 

517-519 BROADWAY

 

5TH ST

 

BAYONNE

 

NEW JERSEY

 

07002

161

 

3915 MAIN ST

 

ROOSEVELT AVE

 

QUEENS

 

NEW YORK

 

11354

163

 

8101 BROADWAY

 

PETTIT AVE

 

QUEENS

 

NEW YORK

 

11373

171

 

4801 QUEENS BLVD

 

48TH ST

 

QUEENS

 

NEW YORK

 

11375

179

 

5711 MYRTLE AVE

 

SENECA AVE

 

QUEENS

 

NEW YORK

 

11385

 

--------------------------------------------------------------------------------


 

187

 

60-02 ROOSEVELT AVE

 

WOODSIDE AVE

 

QUEENS

 

NEW YORK

 

11377

188

 

93-01 SUTPHIN BLVD

 

ARCHER AVE

 

QUEENS

 

NEW YORK

 

11435

198

 

3730 JUNCTION BLVD

 

OFF 37TH AVE

 

QUEENS

 

NEW YORK

 

11373

199

 

107-16 CONTINENTAL AVE

 

AUSTIN ST

 

QUEENS

 

NEW YORK

 

11375

206

 

116-02 BEACH CHANNEL DRIVE (ground lease only)

 

ROCKAWAY FRWY

 

QUEENS

 

NEW YORK

 

11694

251

 

230-01 MERRICK BLVD

 

FRANCIS LEWIS BLVD

 

QUEENS

 

NEW YORK

 

11413

252

 

160-04 JAMAICA AVE

 

160TH ST

 

QUEENS

 

NEW YORK

 

11432

255

 

37-15 82ND ST

 

37TH AVE

 

QUEENS

 

NEW YORK

 

11372

256

 

249-46 HORACE HARDING

 

MARATHON PKWY

 

QUEENS

 

NEW YORK

 

11362

268

 

24-28 BELL BLVD

 

23RD AVE

 

QUEENS

 

NEW YORK

 

11360

271

 

84-32 JAMAICA AVE

 

FOREST PKWY

 

QUEENS

 

NEW YORK

 

11421

314

 

54-11 MYRTLE AVE

 

WYCKOFF AVE

 

QUEENS

 

NEW YORK

 

11385

325

 

2856-2860 STEINWAY ST

 

28TH AVE

 

QUEENS

 

NEW YORK

 

11103

328

 

115-02 LIBERTY AVE

 

116TH ST

 

QUEENS

 

NEW YORK

 

11419

332

 

51-02 NORTHERN BLVD

 

51ST ST

 

QUEENS

 

NEW YORK

 

11377

337

 

80-02 KEW GARDENS RD

 

QUEENS BLVD/UNION TPK

 

QUEENS

 

NEW YORK

 

11415

355

 

161-21 JAMAICA AVE

 

161ST ST

 

QUEENS

 

NEW YORK

 

11432

357

 

113-03 BEACH CHANNEL DRIVE

 

ROCKAWAY FRWY

 

QUEENS

 

NEW YORK

 

11694

360

 

103-09 LIBERTY AVENUE

 

103RD STREET

 

QUEENS

 

NEW YORK

 

11417

449

 

73-01 37TH AVE

 

73RD STREET

 

QUEENS

 

NEW YORK

 

11372

454

 

156-44 NORTHERN BLVD

 

ROOSEVELT AVE

 

QUEENS

 

NEW YORK

 

11354

463

 

42-28 MAIN ST

 

SANFORD AVE

 

QUEENS

 

NEW YORK

 

11351

466

 

66-56 GRAND AVE

 

66TH ST

 

QUEENS

 

NEW YORK

 

11378

473

 

257-09 UNION TPKE

 

257TH ST

 

QUEENS

 

NEW YORK

 

11004

475

 

198-15 HORACE HARDING EXPY

 

FRANCIS LEWIS BLVD

 

QUEENS

 

NEW YORK

 

11365

477

 

95-11 63RD DR

 

QUEENS BLVD/ JUNCTION BLVD

 

QUEENS

 

NEW YORK

 

11374

300

 

80-30 JAMAICA AVE

 

WOODHAVEN BLVD

 

QUEENS

 

NEW YORK

 

11421

299

 

52 ROCKLAND PLAZA

 

N MIDDLETON RD

 

ROCKLAND

 

NEW YORK

 

10954

207

 

4363 AMBOY ROAD

 

ROBINSON AVE

 

STATEN ISLAND

 

NEW YORK

 

10312

278

 

1795 VICTORY BLVD

 

MANOR RD

 

STATEN ISLAND

 

NEW YORK

 

10314

279

 

3283 RICHMOND AVE

 

ARTHUR KILL RD

 

STATEN ISLAND

 

NEW YORK

 

10314

280

 

630 FOREST AVE

 

REGAN AVE

 

STATEN ISLAND

 

NEW YORK

 

10310

302

 

1010 ROSSVILLE AVE

 

WOODROW RD

 

STATEN ISLAND

 

NEW YORK

 

10309

 

--------------------------------------------------------------------------------


 

334

 

2107 RICHMOND ROAD

 

LINCOLN AVENUE

 

STATEN ISLAND

 

NEW YORK

 

10306

336

 

2145 HYLAN BLVD

 

MIDLAND AVE

 

STATEN ISLAND

 

MEW YORK

 

10306

352

 

31-55 AMBOY RD

 

CLARKE AVE

 

STATEN ISLAND

 

NEW YORK

 

10306

455

 

2456 RICHMOND AVE

 

RICHMOND HILL ROAD

 

STATEN ISLAND

 

NEW YORK

 

10314

479

 

1480 FOREST AVE

 

MORNINGSTAR RD

 

STATEN ISLAND

 

NEW YORK

 

10302

257

 

1320-48 STONY BROOK RD

 

NESCONSET HWY

 

SUFFOLK

 

NEW YORK

 

11790

456

 

1851 SUNRISE HWY

 

BRENTWOOD RD

 

SUFFOLK

 

NEW YORK

 

11706

460

 

380 W SUNRISE HWY

 

WAVERLY AVE

 

SUFFOLK

 

NEW YORK

 

11772

204

 

678 MCLEAN AVE

 

LONG MEADOW RD

 

WESTCHESTER

 

NEW YORK

 

10704

205

 

42 W BROAD ST

 

FLEETWOOD AVE

 

WESTCHESTER

 

NEW YORK

 

10552

273

 

875 MCLEAN AVE

 

HARDING AVE

 

WESTCHESTER

 

NEW YORK

 

10704

274

 

1 N CENTRAL AVE

 

W HARTSDALE AVE

 

WESTCHESTER

 

NEW YORK

 

10530

448

 

100 MAMARONECK AVE

 

QUARROPAS ST

 

WESTCHESTER

 

NEW YORK

 

10601

453

 

421 BOSTON POST RD

 

HIGH ST

 

WESTCHESTER

 

NEW YORK

 

10573

461

 

2568 CENTRAL PARK AVE

 

FORT HILL AVE

 

WESTCHESTER

 

NEW YORK

 

10710

920(1)

 

50-02 55TH AVE

 

 

 

QUEENS

 

NEW YORK

 

11378

926

 

22-20 91ST STREET

 

 

 

NORTH BERGEN

 

NEW JERSEY

 

07047

270R

 

188-192 DYCKMAN STREET

 

 

 

MANHATTAN

 

NEW YORK

 

 

297

 

900 8TH AVENUE

 

 

 

MANHATTAN

 

NEW YORK

 

 

326

 

1213 CLOVE ROAD

 

 

 

STATEN ISLAND

 

NEW YORK

 

 

333

 

153-01 JAMAICA AVENUE

 

 

 

JAMAICA

 

NEW YORK

 

 

353

 

1265 BOSTON POST ROAD

 

 

 

LARCHMONT

 

NEW YORK

 

 

358

 

204-19 HILLSIDE AVENUE

 

 

 

QUEENS

 

NEW YORK

 

 

359

 

180-202 MCLEAN AVENUE

 

 

 

YONKERS

 

NEW YORK

 

 

362

 

2-6 MIDLAND AVENUE

 

 

 

NYACK

 

NEW YORK

 

 

364

 

178-20 HILLSIDE AVENUE

 

 

 

QUEENS

 

NEW YORK

 

 

369

 

1490 MADISON AVENUE

 

 

 

MANHATTAN

 

NEW YORK

 

 

371

 

1650 GRAND CONCOURSE

 

 

 

BRONX

 

NEW YORK

 

 

524

 

1627 BROADWAY

 

 

 

MANHATTAN

 

NEW YORK

 

 

TBD

 

250 WEST 57TH STREET

 

 

 

MANHATTAN

 

NEW YORK

 

 

 

--------------------------------------------------------------------------------

(1)                                  Duane Reade has been notified that
approximately 94,000 sq. feet of the total plot of 590,000 sq. ft. may be
subject to a condemnation proceeding by the NY Fire Department.  The entire
affected area is the parking lot (not the building).  These proceedings are not
actively being pursued by the NY Fire Department at this time (and nothing has
happened for over two years), but there can be no assurance as to the outcome of
this proceeding if it is ever instituted.  Duane Reade will be able to find
alternate warehouse space, if necessary.

 

* includes 02/23/04 acquisition of Mayfair Chemists, located at 21 7th Avenue &
12th Street.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

DISCLOSED MATTERS

 

1.              Duane Reade Inc., Securities Litigation, U.S.D.C.  S.D.N.Y. Case
No. 1:02 CV 6478 (NRB).  Class action suits on behalf of shareholders who
purchased common stock between April 1, 2002 and July 24, 2002, inclusive,
alleging violation of federal securities laws.  The complaint alleges that Duane
Reade Inc. violated the federal securities laws by issuing materially false and
misleading statements during the class period.  On December 1, 2003, the
district judge granted Duane Reade Inc.’s motion to dismiss the plaintiffs’
action, with prejudice.  The plaintiffs have appealed the decision.

 

2.              Ansoumana v. Gristedes, U.S.D.C.  S.D.N.Y. Case No. 00-CV-0253
(ADH)(DFE).  Duane Reade Inc. is a defendant in a class action suit regarding
alleged violations of the Fair Labor Standards Act as to a group of individuals
who provided delivery services on a contract basis to Duane Reade Inc.  In
December 2002, the judge in the action issued a partial summary judgment in
favor of a subclass of the plaintiffs and against Duane Reade Inc.  In December
2003, Duane Reade settled the issue of the amount of liability to the plaintiffs
without any admission of wrongdoing and in an amount consistent with Duane
Reade’s previously established reserves.  The amount of attorney’s fees owed to
the plaintiffs’ attorneys remains an open issue in the case.

 

3.              Disabled in Action of Metropolitan New York, Inc. v. Duane
Reade, U.S.D.C. S.D.N.Y. Case No. 01-CV-4692 (WHP).  Duane Reade Inc. is the
defendant in a suit for alleged violations of the Americans with Disabilities
Act (“ADA”).  Settlement discussions are active.  However, it is likely at this
stage that a portion of the case will be litigated as the parties have been
unable to reach agreement as the requirements of the ADA with respect to two
issues.

 

4.              Cardinal Health Litigation.  Duane Reade Inc. is involved in an
ongoing dispute with Cardinal Health, a former supplier of pharmaceutical
products.  Both parties have claims against the other involving, among other
claims, breach of contract, promissory estoppel and unjust enrichment.  Duane
Reade Inc. is seeking from Cardinal an unspecified amount of damages and
punitive damages of at least $20 million.  Cardinal is seeking approximately $18
million in damages plus attorney’s fees and interest.  Non-party discovery in
the case has concluded and it is expected to go to trial some time in late 2004
or 2005.

 

5.              Irving Kroop, et al. v. Duane Reade, NY, NY et al., 00 Civ. 9841
et al.  Trustees of several union benefit funds have brought suit alleging that
Duane Reade Inc. did not make certain required contributions to these funds from
January 2000 through August 2001.  The plaintiffs have recently filed a motion
seeking summary judgment of $2.29 million of claims for alleged understanding
and related penalties and interest.  In addition, at various times, the
plaintiffs have stated that they believe Duane Reade Inc. may owe additional
amounts.  However, any additional amounts that the plaintiffs may claim are not
known at this time.  Duane Reade has filed a motion opposing these claims.

 

--------------------------------------------------------------------------------


 

6.              Allied Trades Council Dispute.  Duane Reade Inc. is party to an
NLRB administrative proceeding regarding a dispute with the Allied Trades
Council over whether a negotiating impasse was reached between Duane Reade Inc.
and the union in 2001.  The Allied Trades Council represents employees in 139
Duane Reade stores and was party to a collective bargaining agreement that had
an expiration date of August 31, 2001.  The bargaining over a new term for the
collective bargaining agreement was not successful, and upon declaring impasses
at different times, the company unilaterally made changes in certain terms and
conditions of employment.  On February 18, 2004, an administrative law judge
(ALJ) who had reviewed various matters related to this proceeding issued a
decision and related recommendations, which concluded that the parties were not
at impasse.  The remedies recommended by the ALJ included, among other things, a
requirement that Duane Reade Inc. make its employees whole by reimbursing them
for expenses ensuing from the company’s failure to make contributions to certain
union funds and to make such funds whole, plus interest.  If this recommendation
is adopted by the full NLRB and enforced by a circuit court of appeals, it could
result in Duane Reade Inc. being required to contribute amounts that have yet to
be determined into the union’s pension benefit, health and welfare and vacation
funds.  Any potential required contributions resulting from a final judicial
determination of this matter would potentially be subject to offset by a portion
of the amounts that Duane Reade Inc. had paid for similar benefits provided to
employees represented by the Allied Trades Council.  Because this is just the
first phase of a long and complicated administrative process likely to be
followed by a judicial review of the NLRB findings, the final outcome cannot be
reliably determined at this time.  The ALJ’s recommendation is not a binding
order and has no force and effect of law.  Rather, it is a recommendation to the
full NLRB in Washington, D.C., which will conduct a review at some point in the
future and decide to uphold, reject or modify the recommendation.  The full NLRB
decision is also subject to judicial review by a circuit court of appeals and a
compliance hearing before any financial remedy can be determined with
specificity.  Duane Reade Inc. recorded a pre-tax charge of $12.6 million for
the year ended December 27, 2003 and an additional pre-tax charge of $1.1
million in the quarter ended March 27, 2004.  These charges represent Duane
Reade Inc.’s current best estimate of the loss that would result upon
application of the ALJ’s recommendation.  Duane Reade Inc. notes that such
charge is based upon the facts available to it at the time and such charges
could be subject to significant modification in the future, upon review by the
full NLRB, the Federal Circuit of Appeals and completion of a compliance hearing
and any appeals relating to the outcome of that hearing.  These charges reflect
the amount of contributions that Duane Reade Inc. did not make into the vacation
benefit funds for the period from July 1, 2001 through March 27, 2004, and the
amount of contributions that Duane Reade Inc. did not make into the pension and
health and welfare funds from the August 31, 2001 expiration of the contract
through March 27, 2004, with the combined amounts reduced by a portion of the
benefits Duane Reade Inc. paid directly to or for the benefit of these employees
over the same periods.  They also include an interest cost for these net
contributions from the date they would have been paid until March 27, 2004.

 

7.              Litigation Relating to the Rex Transaction.  Duane Reade Inc. is
aware of six purported class action complaints challenging the Rex Transaction
that have been filed in the Court of Chancery of the State of Delaware (the
“Delaware Complaints”), and three purported

 

--------------------------------------------------------------------------------


 

class action complaints that have been filed in the Supreme Court of the State
of New York (the “New York Complaints”).  Two of the New York Complaints have
been voluntarily dismissed without prejudice.  Both the Delaware Complaints and
the New York Complaints named Mr. Anthony Cuti and certain other members of the
board of directors of Duane Reade Inc., certain executive officers and Duane
Reade Inc. as defendants.  Four of the Delaware Complaints name Oak Hill Capital
Partners, L.P. as a defendant.  One of the dismissed New York Complaints named
Oak Hill Capital Partners, L.P. as a defendant.  The Delaware Complaints were
consolidated on January 28, 2004, and on April 8, 2004 the plaintiffs in the
Delaware actions filed a consolidated class action complaint.  The consolidated
complaint alleges that defendants failed to disclose material information in the
preliminary proxy statement, which was filed with the SEC on March 19, 2004.

 

Plaintiffs seek, among other things, an order that the complaints are properly
maintainable as a class action, a declaration that defendants have breached
their fiduciary duties and other duties, injunctive relief, an unspecified
amount of monetary damages, attorneys’ fees, costs and expenses and any such
other and further relief as the court may deem just and proper.  Duane Reade
Inc. has received a letter, dated June 14, 2004, from co-lead counsel for the
plaintiffs in the stockholder litigation relating to the transaction expressing
“substantial concern” over Oak Hill’s proposal, which was announced in a press
release on June 14, 2004, to reduce the per share price set forth in the
original merger agreement from $17.00 to $16.00.

 

ENVIRONMENTAL

 

None.

 

MATERIAL ACTIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.09

 

TAXES

 

Loan Party

 

Description

 

Taxing
Jurisdiction

Duane Reade Inc.

 

Audit of NYS Franchise Tax Returns of Duane Reade Inc. for the years ending
12/27/97, 12/25/99 and 12/30/00

 

New York State Department of Taxation and Finance

 

Recent New York State tax rulings may require Duane Reade Inc. to provide
reserves for periods prior to 2003.  However, such reserves are not expected to
exceed $5.0 million or to have any short term cash flow impact due to applicable
prior period carry forward losses.

 

On July 14, 2004, the Company settled this audit in the amount of $142,478,
including additional taxes of $113,950 attributable to the reallocation of
subsidiary capital and $28,528 of accumulated interest. The Company also agreed
to relinquish $5.0 million of the existing Net Operating Loss (NOL)
carryforward. Although these years technically remain open until the associated
NOL’s are entirely consumed, it is unlikely that New York State, having agreed
to the audit settlement, will revisit these periods.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

SUBSIDIARIES

 

Duane Reade Inc., the consolidated parent company, maintains a 100% ownership
interest in DRI I Inc., Duane Reade Realty, Inc. and Duane Reade International,
Inc. Duane Reade Inc. also has a 99% ownership interest in Duane Reade, a New
York General Partnership.  The remaining 1% interest in the Duane Reade General
Partnership is owned by DRI I Inc.  After closing of the Rex Transaction, Duane
Reade Holdings, Inc. will have a 100% ownership interest in Duane Reade Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

 

INSURANCE

 

Insurance Maintained By or on Behalf of Loan Parties and Subsidiaries

 

Coverage

 

Insurance
Provider

 

Policy Number

 

Coverage
Limit

 

Current
Insurance
Premium

 

Policy
Period

 

 

 

 

 

 

 

 

 

 

 

NY Workers Comp

 

The State Ins. Fund

 

G 1051 293-7

 

Fixed Dollar

 

$

1,550,504

 

3/1/04 – 2/28/05

 

 

 

 

 

 

 

 

 

 

 

NJ Workers Comp

 

AIG/Granite State Ins. Co.

 

WC 00816625900

 

Fixed Dollar

 

$

56,483

 

8/1/03 – 7/31/04

 

 

 

 

 

 

 

 

 

 

 

Property/Boiler

 

FM Global / Commonwealth

 

Various Layers

 

$150 Million - $500,000 SIR

 

$

1,497,500

 

10/1/03 – 9/30/04

 

 

 

 

 

 

 

 

 

 

 

Auto

 

Zurich

 

BAP 2984069-03

 

G/L & Coll. - $100,000 SIR

 

$

240,678

 

10/1/03 – 9/30/04

 

 

 

 

 

 

 

 

 

 

 

Umbrella

 

National Union / Gtr.  Amer. / St. Paul

 

AIG – BE 2977853

Gtr. Amer. – TUE 3567566 04

St. Paul – Q1 01090008660

 

$100 Million - $10,000 SIR

 

$

1,125,000

 

10/1/03 – 9/30/04

 

 

 

 

 

 

 

 

 

 

 

D&O

 

National Union Fire / Axis / Ace

 

AIG – 214-54-14

Axis – ANN 0054

Ace – DOX G21658236001

 

$50 Million - $2,500,000 SIR

 

$

1,304,800

 

5/9/04 – 8/9/04

 

 

 

 

 

 

 

 

 

 

 

Crime

 

Nat’l Union

 

360-77-62

 

$1 Million - $50,000 SIR

 

$

10,067

 

10/1/03 – 9/30/04

 

--------------------------------------------------------------------------------


 

Coverage

 

Insurance
Provider

 

Policy Number

 

Coverage
Limit

 

Current
Insurance
Premium

 

Policy
Period

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

Zurich

 

GLO 2984070-03

 

$15 Million - $250,000 SIR/CLAIM

 

$

879,315

 

10/1/03 – 9/30/04

 

SIR = Self Insured Retention

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.14

 

LABOR MATTERS

 

Reference is made to item 6 of Schedule 3.06.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16(B)

 

FEDERAL RESERVE REGULATIONS

 

A portion of the proceeds of the Loans may be used to repay indebtedness under
the Convertible Indenture.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

INDEBTEDNESS

 

Duane Reade 2.1478% Senior Convertible Notes due 2022 in the outstanding amount
of $201,031,887.

 

Capital Lease between Duane Reade Inc. and IBM Credit Corporation, dated March
22, 2002.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

LIENS

 

Record of UCC Filings Found in Each Search:

 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

UCC1

 

Matrix Funding Corporation

 

Rock Bottom Stores, Inc.

 

NY SoS

 

07/07/97

 

139656

 

—

 

IBM Point of Sale equipment-Funding Agreement 10/14/96

UCC3

 

Matrix Funding Corporation

 

Rock Bottom Stores, Inc.

 

NY SoS

 

11/24/97

 

242625

 

139656

 

Amendment- original property description deleted & new description of IBM Sale
Equip. added

UCC3

 

Matrix Funding Corporation

 

Rock Bottom Stores, Inc.

 

NY SoS

 

11/26/97

 

244505

 

139656

 

Assignment to Lyon Credit Corporation

UCC3

 

Lyon Credit Corporation

 

Rock Bottom Stores, Inc.

 

NY SoS

 

04/24/00

 

081081

 

139656

 

Assignment to Hudson United Bank

UCC3

 

Hudson United Bank

 

Rock Bottom Stores, Inc.

 

NY SoS

 

05/11/00

 

093800

 

139656

 

Amendment—Debtor name change to: Duane Reade, Inc.

UCC3

 

Hudson United Bank

 

Duane Reade, Inc.

 

NY SoS

 

04/03/02

 

076643

 

139656

 

Continuation

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

05/14/99

 

096353

 

—

 

Equipment—Master Lease #37625, Schedule #39998

UCC3

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

07/23/99

 

147577

 

096353

 

Amendment-No change to collateral.  Addition of new serial numbers Master Lease
#37625 Sched. #39997

 

--------------------------------------------------------------------------------


 

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

05/14/99

 

096355

 

—

 

Equipment—Master Lease #37625, Schedule #39997

UCC3

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

09/02/99

 

177583

 

096355

 

Amendment-no change to collateral.  Addition of new serial numbers Master Lease
#37625, Sched. #39997

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

05/17/99

 

097434

 

—

 

Equipment—Lease #40045

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

07/01/99

 

131468

 

—

 

Equipment—Lease #40169

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

07/01/99

 

131470

 

—

 

Equipment—Master Lease #37625, Schedule #40168

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

08/12/99

 

162511

 

—

 

Equipment—Master Lease #37625, Schedule #40279

UCC1

 

El Camino Resources, Ltd.

 

Duane Reade

 

NY SoS

 

09/03/99

 

178286

 

—

 

Equipment—Master Lease #4045, Schedule #001

UCC1

 

FINOVA Capital Corporation

 

Duane Reade

 

NY SoS

 

11/03/99

 

222085

 

—

 

Equipment—RVA#3428

UCC3

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

NY SoS

 

07/25/00

 

144827

 

231476

 

Assignment to: The Chase Manhattan Bank

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

NY SoS

 

11/16/99

 

231481

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC3

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

NY SoS

 

07/25/00

 

144840

 

231481

 

Assignment to: The Chase Manhattan Bank

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

NY SoS

 

12/28/99

 

260226

 

—

 

Equipment-all replacement parts, accessions & subsititutions #C0885003

UCC1

 

FINOVA Capital Corporation

 

Duane Reade, Inc.

 

NY SoS

 

12/28/99

 

260230

 

—

 

Equipment-all replacement parts, accessions & subsititutions #C0885004

 

--------------------------------------------------------------------------------


 

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

NY SoS

 

01/05/00

 

002803

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

NY SoS

 

01/05/00

 

003065

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

FINOVA Capital Corporation

 

Duane Reade

 

NY SoS

 

02/24/00

 

037585

 

—

 

Equipment-all replacement parts, accessions & subsititutions #C0885005

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

04/27/00

 

083598

 

—

 

Equipment—Master Lease #37625, Schedule #40890

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

06/09/00

 

114397

 

—

 

Equipment—Master Lease #37625, Schedule #40960

UCC3

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

06/28/00

 

127069

 

114397

 

Amendment-no change to collateral.  Addition of new serial numbers Master Lease
#37625 Sched. #40960

UCC1

 

Crown Credit Company

 

Duane Reade

 

NY SoS

 

07/06/00

 

131963

 

—

 

Crown Lift Trucks

UCC1

 

Crown Credit Company

 

Duane Reade

 

NY SoS

 

07/06/00

 

131964

 

—

 

Crown Lift Trucks

UCC1

 

De Lage Landen Financial

 

Duane Reade, Inc.

 

NY SoS

 

07/28/00

 

147798

 

—

 

Equipment—Contract #24350027

UCC1

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

08/10/00

 

156271

 

—

 

Equipment—Master Lease #37625, Schedule #41135

UCC3

 

Orix USA Corporation

 

Duane Reade

 

NY SoS

 

09/08/00

 

174691

 

156271

 

Amendment-no change to collateral.  Addition of new serial numbers Master Lease
#37625 Sched. #41135

 

--------------------------------------------------------------------------------


 

UCC1

 

IBM Credit Corporation

 

Duane Reade Inc

 

NY SoS

 

12/27/00

 

247750

 

—

 

All computer, information processing equipment—Supplement #914477 12/01/00

UCC1

 

IBM Credit Corporation

 

Duane Reade Inc

 

NY SoS

 

01/25/01

 

018314

 

—

 

All computer, information processing equipment—Supplement #909186 11/21/00

UCC1

 

Orix USA Corporation

 

Duane Reade, Inc.

 

NY SoS

 

02/06/01

 

025690

 

—

 

Equipment—Master Lease #37625, Schedule #41597

UCC3

 

Orix USA Corporation

 

Duane Reade, Inc.

 

NY SoS

 

04/13/01

 

072541

 

025690

 

Amendment-No change in collateral. New Serial Numbers added.

UCC1

 

Orix USA Corporation

 

Duane Reade, Inc.

 

NY SoS

 

02/06/01

 

025692

 

—

 

Equipment—Master Lease #37625, Schedule #41598

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032846

 

—

 

Equipment—Master Lease #1409-10

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032852

 

—

 

Equipment—Master Lease #1409-10 Schedule 003

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032855

 

—

 

Equipment—Master Lease #1409-10 Schedule 004

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032856

 

—

 

Equipment—Master Lease #1409-10 Schedule 005

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032858

 

—

 

Equipment—Master Lease #1409-10 Schedule 006

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032861

 

—

 

Equipment—Master Lease #1409-10 Schedule 007

 

--------------------------------------------------------------------------------


 

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032863

 

—

 

Equipment—Master Lease #1409-10 Schedule 008

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032864

 

—

 

Equipment—Master Lease #1409-10 Schedule 009

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032865

 

—

 

Equipment—Master Lease #1409-10 Schedule 010

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032867

 

—

 

Equipment—Master Lease #1409-10 Schedule 011

UCC1

 

Delphi Energy Fund, Inc. (Assignee—CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032868

 

—

 

Equipment—Master Lease #1409-10 Schedule 012

UCC1

 

Delphi Energy Fund, Inc. (Assignee-CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032869

 

—

 

Equipment—Master Lease #1409-10 Schedule 014

UCC1

 

Delphi Energy Fund, Inc. (Assignee-CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032870

 

—

 

Equipment—Master Lease #1409-10 Schedule 016

UCC1

 

Delphi Energy Fund, Inc. (Assignee-CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032872

 

—

 

Equipment—Master Lease #1409-10 Schedule 017

UCC1

 

Delphi Energy Fund, Inc. (Assignee-CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032873

 

—

 

Equipment—Master Lease #1409-10 Schedule 018

UCC1

 

Delphi Energy Fund, Inc. (Assignee-CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032874

 

—

 

Equipment—Master Lease #1409-10 Schedule 019

UCC1

 

Delphi Energy Fund, Inc. (Assignee-CIT)

 

Duane Reade Inc.

 

NY SoS

 

02/15/01

 

032875

 

—

 

Equipment—Master Lease #1409-10 Schedule 020

UCC1

 

Crown Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

03/08/01

 

045904

 

—

 

Crown Lift Trucks

UCC1

 

Crown Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

04/06/01

 

067100

 

—

 

Crown Lift Truck

 

--------------------------------------------------------------------------------


 

UCC1

 

IBM Credit Corporation

 

Duane Reade Inc

 

NY SoS

 

04/25/01

 

080587

 

—

 

All computer, information processing equipment—Supplement #955641 03/27/01

UCC1

 

Imaging Financial Service, Inc.

 

Duane Reade, Inc.

 

NY SoS

 

05/09/01

 

090626

 

—

 

Kodak Picture Maker Units & accessories

UCC1

 

Colonial Pacific Leasing

 

Duane Reade Inc.

 

NY SoS

 

05/24/01

 

101763

 

—

 

Gretag masterflex digital camera module software, etc

UCC1

 

Colonial Pacific Leasing

 

Duane Reade Inc.

 

NY SoS

 

05/24/01

 

101764

 

—

 

Gretag masterflex digital camera module software, etc

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

NY SoS

 

01/04/02

 

002620

 

—

 

Equipment—Master Lease #37625, Schedule #41650

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/25/02

 

045582

 

—

 

Equipment-Film along with cash and noncash proceeds

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/25/02

 

045726

 

—

 

Gretag equipment

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/25/02

 

045753

 

—

 

Equipment-Film along with cash and noncash proceeds

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/27/02

 

047365

 

—

 

Equipment-all replacement parts, accessions & subsititutions

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

03/18/02

 

063337

 

—

 

Gretag equipment

UCC1

 

General Electric Capital Corporation

 

Duane Reade Inc.

 

NY SoS

 

04/30/02

 

099949

 

—

 

Gretag equipment

UCC1

 

Tennant Financial Services

 

Duane Reade Inc.

 

NY SoS

 

05/21/02

 

117870

 

—

 

Tennant Model 8300 Sweeper/Scrubber

UCC1

 

General Electric Capital Corporation

 

Duane Reade Inc.

 

NY SoS

 

05/23/02

 

119837

 

—

 

Gretag equipment

 

--------------------------------------------------------------------------------


 

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

12/19/02

 

200212192
818827

 

—

 

Gretag masterflex digital minilabs

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/04/03

 

200302040
255667

 

—

 

Equipment-Printer along with cash and noncash proceeds

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/27/03

 

200302270
438954

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

10/30/03

 

200310301
793381

 

20030227043
8954

 

Amendment-No change to collateral.  Addition of new serial numbers

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/27/03

 

200302270
438978

 

—

 

Fuji frontier mini lab

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

02/27/03

 

200302270
438992

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

06/04/03

 

200306041
111991

 

20030227043
8992

 

Amendment-No change in collateral Description.  Added film equipment

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

03/13/03

 

200303130
556553

 

—

 

Fuji frontier mini lab

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

03/18/03

 

200303180
592319

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

06/04/03

 

200306041
111977

 

20030318059
2319

 

Amendment-No change to collateral.  Addition of new serial numbers.

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

04/17/03

 

200304170
834488

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

06/04/03

 

200306041
111941

 

20030417083
4488

 

Amendment-No change to collateral.  Addition of new serial numbers.

 

--------------------------------------------------------------------------------


 

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

07/03/03

 

200307031
274399

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

07/21/03

 

200307211
358547

 

20030703127
4399

 

Amendment-no change to collateral.  Addition of new serial numbers.

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

07/23/03

 

200307231
369760

 

—

 

Fuji frontier mini lab

UCC1

 

Key Equipment Finance, a Division of Key Corporate Capital Inc.

 

Duane Reade, Inc.

 

NY SoS

 

07/25/03

 

200307251
378573

 

—

 

All right, title & interest in & to Master Flex Digital 1008

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

10/10/03

 

200310101
706158

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

11/10/03

 

200311101
834997

 

20031010170
6158

 

Amendment-No change to collateral.  Addition of new serial numbers.

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

11/25/03

 

200311251
900189

 

—

 

Fuji frontier mini lab

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

12/01/03

 

200312011
917201

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

12/22/03

 

200312222
005291

 

20031201191
7201

 

Amendment-No change to collateral.  Addition of new serial numbers.

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NY SoS

 

12/10/03

 

200312101
956187

 

—

 

Fuji frontier mini lab

 

--------------------------------------------------------------------------------


 

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

Richmond County, NY

 

02/25/00

 

2000-510

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NJ Dept. of Treasury Commercial Recording

 

02/26/02

 

20896072

 

—

 

Gretag equipment

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NJ Dept. of Treasury Commercial Recording

 

12/18/02

 

21355677

 

—

 

Gretag masterflex digital minilabs

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NJ Dept. of Treasury Commercial Recording

 

02/04/03

 

21419546

 

—

 

Equipment-Printer along with cash and noncash proceeds

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NJ Dept. of Treasury Commercial Recording

 

02/24/03

 

21446733

 

—

 

Fuji frontier mini lab

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NJ Dept. of Treasury Commercial Recording

 

09/03/03

 

21446733

 

21446733

 

Amendment-No change to collateral.  Addition of new serial numbers.

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

NJ Dept. of Treasury Commercial Recording

 

12/01/03

 

21907357

 

—

 

Fuji frontier mini lab

 

--------------------------------------------------------------------------------


 

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade

 

NJ Dept. of Treasury Commercial Recording

 

12/26/03

 

21907357

 

21907357

 

Amendment-No change to collateral.  Addition of new serial numbers.

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

NJ Dept. of Treasury Commercial Recording

 

04/15/99

 

1900450

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

NJ Dept. of Treasury Commercial Recording

 

11/16/99

 

1941416

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC3

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

NJ Dept. of Treasury Commercial Recording

 

07/25/00

 

1941416

 

1941416

 

Assignment to: The Chase Manhattan Bank

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

NJ Dept. of Treasury Commercial Recording

 

11/16/99

 

1941417

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC3

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

NJ Dept. of Treasury Commercial Recording

 

07/25/00

 

1941417

 

1941417

 

Assignment to: The Chase Manhattan Bank

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

DE SoS

 

02/24/00

 

0011253

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds #C0885005

 

--------------------------------------------------------------------------------


 

UCC1

 

Crown Credit Company

 

Duane Reade Inc.

 

DE SoS

 

07/11/01

 

10670708

 

—

 

Crown Lift Truck

UCC1

 

Crown Credit Company

 

Duane Reade Inc.

 

DE SoS

 

07/11/01

 

10670757

 

—

 

Crown Lift Trucks

UCC1

 

GE Capital Colonial Pacific Leasing

 

Duane Reade, Inc.

 

DE SoS

 

07/19/01

 

10734660

 

—

 

Masterflex digital 1008 photo processing machine

UCC1

 

GE Capital Colonial Pacific Leasing

 

Duane Reade, Inc.

 

DE SoS

 

07/20/01

 

10762133

 

—

 

Masterflex digital 1008 photo processing machine

UCC1

 

GE Capital Colonial Pacific Leasing

 

Duane Reade, Inc.

 

DE SoS

 

08/01/01

 

10841861

 

—

 

Masterflex digital 1008 photo processing machine

UCC1

 

Crown Credit Company

 

Duane Reade Inc.

 

DE SoS

 

10/03/01

 

11304208

 

—

 

Crown Lift Trucks

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

DE SoS

 

10/11/01

 

11371603

 

—

 

Equipment-under lease # 42144

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade

 

DE SoS

 

10/11/01

 

11372080

 

—

 

Equipment-under lease #42145

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade Inc.

 

DE SoS

 

10/19/01

 

11441240

 

—

 

Equipment-under lease #42188

UCC1

 

Crown Credit Company

 

Duane Reade, Inc.

 

DE SoS

 

11/05/01

 

11606164

 

—

 

Crown Lift Truck

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

11/09/01

 

11648554

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

 

--------------------------------------------------------------------------------


 

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade Inc.

 

DE SoS

 

11/09/01

 

11648836

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade Inc.

 

DE SoS

 

12/20/01

 

20170781

 

—

 

Gretag masterflex digital minilab model

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade Inc.

 

DE SoS

 

12/20/01

 

20170815

 

—

 

Gretag masterflex digital minilab model

UCC1

 

Delphi Energy Fund, Inc.

 

Duane Reade Inc.

 

DE SoS

 

02/14/02

 

20402168

 

—

 

Goods & equipment—Lease No. 1409-10, Schedule 028

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

02/20/02

 

20444921

 

—

 

Goods & equipment—Lease No. 1409-10, Schedule 029

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

02/20/02

 

20445142

 

—

 

Goods & equipment—Lease No. 1409-10, Schedule 030

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

02/20/02

 

20445720

 

—

 

Goods & equipment—Lease No. 1409-10, Schedule 031

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

02/20/02

 

20446454

 

—

 

Goods & equipment—Lease No. 1409-10, Schedule 033

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

02/20/02

 

20446652

 

—

 

Goods & equipment—Lease No. 1409-10, Schedule 034

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

02/20/02

 

20446868

 

—

 

Goods & equipment—Lease No. 1409-10, Schedule 035

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

02/15/02

 

20614358

 

—

 

Gretag equipment

UCC3

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

06/17/02

 

21728595

 

20614358

 

Amendment—Debtor name change to: Duane Reade

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

02/25/02

 

20680664

 

—

 

Equipment-Film Tools

 

--------------------------------------------------------------------------------


 

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

02/25/02

 

20680714

 

—

 

Equipment-Film Tools

UCC1

 

Crown Credit Company

 

Duane Reade, Inc.

 

DE SoS

 

02/26/02

 

20681365

 

—

 

Crown Lift Trucks

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20702567

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 001

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20702781

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 002

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20703128

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 003

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20703458

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 004

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20703656

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 005

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20703755

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 006

 

--------------------------------------------------------------------------------


 

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20703904

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 007

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20704209

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 008

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20704530

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 009

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20704738

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 010

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20704944

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 011

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20705396

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 012

UCC1

 

Bank of the West

 

Duane Reade Inc.

 

DE SoS

 

03/19/02

 

20705644

 

—

 

Equipment, general intangibles—Master Lease Agreement 1423-10, Schedule 014

 

--------------------------------------------------------------------------------


 

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

03/18/02

 

20886295

 

—

 

Gretag equipment

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21068869

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 001

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21068919

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 002

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21068976

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 003

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21069065

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 004

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21069115

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 005

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21069214

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 006

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21069354

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 007

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21069545

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 008

UCC1

 

Allen and Company

 

Duane Reade Inc.

 

DE SoS

 

04/30/02

 

21069701

 

—

 

Goods & equipment—Lease No. 1426-10, Schedule 009

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

DE SoS

 

05/15/02

 

21219348

 

—

 

In Lieu filing

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

DE SoS

 

05/15/02

 

21219587

 

—

 

In Lieu filing

UCC1

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

05/08/02

 

21336647

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule Nos. 1-5

 

--------------------------------------------------------------------------------


 

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

06/12/02

 

21440167

 

21336647

 

Partial assignment to Key Equipment Finance, a division of Key Corporate Capital
Inc.—Master Lease Agreement No. 300327, Schedule No. 1

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

07/01/02

 

21612948

 

21336647

 

Full assignment to Key Equipment Finance, a division of Key Corporate Capital
Inc.—Master Lease Agreement No. 300327, Schedule No. 1

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

07/02/02

 

21865611

 

21336647

 

Full assignment to Excel Bank—Master Lease Agreement No. 300327, Schedule No. 3

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

07/08/02

 

21896780

 

21336647

 

Full assignment to Excel Bank—Master Lease Agreement No. 300327, Schedule No. 4

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

07/08/02

 

21897176

 

21336647

 

Full assignment to BankChicago—Master Lease Agreement No. 300327, Schedule No. 2

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

08/08/02

 

22060360

 

21336647

 

Full assignment to Excel Bank, N.A.—Master Lease Agreement No. 300327, Schedule
No. 5

UCC1

 

IBM Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

06/03/02

 

21637903

 

—

 

Equipment & software—IBM Credit Supplement #062946

 

--------------------------------------------------------------------------------


 

UCC1

 

IBM Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

06/06/02

 

21665698

 

—

 

Equipment & software—IBM Credit Supplement #026808

UCC1

 

Crown Credit Company

 

Duane Reade, Inc.

 

DE SoS

 

06/18/02

 

21744154

 

—

 

Crown Lift Trucks

UCC1

 

Crown Credit Company

 

Duane Reade, Inc.

 

DE SoS

 

06/18/02

 

21744170

 

—

 

Crown Lift Truck

UCC1

 

The CIT Group/Equipment Financing, Inc.

 

Duane Reade Inc.

 

DE SoS

 

06/28/02

 

21843535

 

—

 

Equipment-Energy Management Control Systems

UCC1

 

IBM Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

07/01/02

 

21852924

 

—

 

Equipment & software—IBM Credit Supplement #092134

UCC1

 

Crown Credit Company

 

Duane Reade, Inc.

 

DE SoS

 

07/02/02

 

21869225

 

—

 

Crown Lift Truck

UCC1

 

The CIT Group/Equipment Financing, Inc.

 

Duane Reade Inc.

 

DE SoS

 

08/27/02

 

22216533

 

—

 

Equipment-Energy Management Control Systems

UCC1

 

Orix Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

10/10/02

 

22657249

 

—

 

Equipment-under lease #42274

UCC1

 

The CIT Group/Equipment Financing, Inc.

 

Duane Reade Inc.

 

DE SoS

 

11/04/02

 

22880783

 

—

 

Equipment-attachment not available

UCC1

 

IBM Credit LLC

 

Duane Reade Inc.

 

DE SoS

 

01/07/03

 

30215338

 

—

 

Equipment & software—IBM Credit LLC Supplement #141857

UCC1

 

The CIT Group/Equipment Financing, Inc.

 

Duane Reade Inc.

 

DE SoS

 

01/17/03

 

30308745

 

—

 

Equipment-Energy Management Control Systems

UCC1

 

The CIT Group/Equipment Financing, Inc.

 

Duane Reade Inc.

 

DE SoS

 

03/10/03

 

30731409

 

—

 

Equipment-Schedule No.4 dd.12/11/02 to Master Lease Agrmt

 

--------------------------------------------------------------------------------


 

UCC1

 

Crown Credit Company

 

Duane Reade, Inc.

 

DE SoS

 

06/03/03

 

31393209

 

—

 

Crown Lift Trucks

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

06/11/03

 

31474249

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule No. 6

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

06/18/03

 

31540585

 

31474249

 

Full Assignment to Excel Bank

UCC1

 

De Lage Landen Financial Services, Inc.

 

Duane Reade, Inc.

 

DE SoS

 

06/19/03

 

31858938

 

—

 

Savin Equipment

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

07/24/03

 

31903858

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule No. 7

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

07/24/03

 

31904062

 

31903858

 

Full Assignment to Sterling National Bank

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

08/20/03

 

32165820

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule No. 8

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

08/20/03

 

32165861

 

32165820

 

Full Assignment to First Bank of Highland Park

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

08/25/03

 

32202136

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule No. 9

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

09/05/03

 

32300906

 

32202136

 

Full Assignment to First Bank of Highland Park

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

08/25/03

 

32202169

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule No. 10

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

09/05/03

 

32301029

 

32202169

 

Full Assignment to First Bank of Highland Park

 

--------------------------------------------------------------------------------


 

UCC1

 

Crown Credit Company

 

Duane Reade, Inc.

 

DE SoS

 

08/26/03

 

32207150

 

—

 

Crown Lift Trucks

UCC1

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

11/03/03

 

32875196

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule No. 11

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

11/03/03

 

32875337

 

32875196

 

Full assignment to Excel Bank, N.A.

UCC1

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

12/18/03

 

33343459

 

—

 

All equipment under Master Lease Agreement No. 300327, Schedule No. 12

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

12/18/03

 

33343947

 

33343459

 

Full assignment to American Enterprise Bank

UCC1

 

Orix USA Corporation

 

Duane Reade

 

Nassau County, NY

 

08/13/99

 

UC 99013451

 

—

 

Equipment—Master lease no. 37625, lease schedule no. 40279

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

Nassau County, NY

 

12/03/99

 

UC 99019499

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

Nassau County, NY

 

12/03/99

 

UC 99019501

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

Nassau County, NY

 

12/29/99

 

UC 99020542

 

—

 

Equipment-all replacement parts, accessions & subsititutions #C0885003

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

Queens County, NY

 

12/09/99

 

99 PQ20098

 

—

 

All prescription pharmaceutical products, insulin & syringes

 

--------------------------------------------------------------------------------


 

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

Queens County, NY

 

12/09/99

 

99 PQ20099

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

Queens County, NY

 

01/05/00

 

00 PQ00157

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

Queens County, NY

 

01/05/00

 

00 PQ00158

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

Queens County, NY

 

03/07/00

 

00 PQ03845

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

Crown Credit Company

 

Duane Reade

 

Queens County, NY

 

07/11/00

 

00 PQ11229

 

—

 

Crown Lift Trucks

UCC1

 

Crown Credit Company

 

Duane Reade

 

Queens County, NY

 

07/11/00

 

00 PQ11230

 

—

 

Crown Lift Trucks

UCC1

 

Crown Credit Company

 

Duane Reade Inc.

 

Queens County, NY

 

03/12/01

 

01 PQ03982

 

—

 

Crown Lift Trucks

UCC1

 

Crown Credit Company

 

Duane Reade Inc.

 

Queens County, NY

 

04/10/01

 

01 PQ05814

 

—

 

Crown Lift Truck

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

Kings County, NY

 

11/19/99

 

99 PK16826

 

—

 

All prescription pharmaceutical products, insulin & syringes

 

--------------------------------------------------------------------------------


 

UCC3

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

Kings County, NY

 

07/27/00

 

00 PK10146

 

99 PK16826

 

Assignment to: The Chase Manhattan Bank, as collateral agent

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

Kings County, NY

 

11/19/99

 

99 PK16827

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

Kings County, NY

 

12/29/99

 

99 PK18851

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

FINOVA Capital Corporation

 

Duane Reade Inc.

 

Kings County, NY

 

03/06/00

 

00 PK02902

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

Orix USA Corporation

 

Duane Reade

 

Kings County, NY

 

06/14/00

 

00 PK08154

 

—

 

Equipment—Master lease no. 37625, lease schedule no. 40960

UCC3

 

Orix USA Corporation

 

Duane Reade

 

Kings County, NY

 

07/07/00

 

00 PK09317

 

00 PK08154

 

Amendment-No change to collateral.  Addition of new serial numbers.

UCC1

 

El Camino Resources, Ltd.

 

Duane Reade

 

Queens County, NY

 

08/13/99

 

99 PN43967

 

—

 

Equipment—Master lease no. 4045, Schedule no. 1

UCC1

 

FINOVA Capital Corporation

 

Duane Reade

 

Queens County, NY

 

11/04/99

 

99 PN59987

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

Queens County, NY

 

11/18/99

 

99 PN62825

 

—

 

All prescription pharmaceutical products, insulin & syringes

 

--------------------------------------------------------------------------------


 

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

Queens County, NY

 

11/18/99

 

99 PN62826

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

FINOVA Capital Corporation

 

Duane Reade

 

Queens County, NY

 

01/03/00

 

00 PN00107

 

—

 

Equipment-and all replacement parts, accessions & substitutions & all cash &
noncash proceeds including insurance proceeds

UCC1

 

Orix USA Corporation

 

Duane Reade

 

Queens County, NY

 

04/28/00

 

00 PN21919

 

—

 

Equipment—Master lease no. 37625, lease schedule no. 40890

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade, Inc.

 

Queens County, NY

 

07/20/00

 

00 PN36022

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

Bergen Brunswig Drug Company, as Consignor

 

Duane Reade

 

Queens County, NY

 

07/20/00

 

00 PN36023

 

—

 

All prescription pharmaceutical products, insulin & syringes

UCC1

 

De Lage Landen Financial Services, Inc.

 

Duane Reade, Inc.

 

Queens County, NY

 

08/01/00

 

00 PN38140

 

—

 

Toshiba copier systems

UCC1

 

Orix USA Corporation

 

Duane Reade

 

Queens County, NY

 

08/16/00

 

00 PN41092

 

—

 

Equipment—Master lease no. 37625, lease schedule no. 41135

UCC3

 

Orix USA Corporation

 

Duane Reade

 

Queens County, NY

 

09/22/00

 

00 PN46937

 

00 PN41092

 

Amendment-No change to collateral.  Addition of new serial numbers.

 

--------------------------------------------------------------------------------


 

UCC1

 

Orix USA Corporation

 

Duane Reade, Inc.

 

Queens County, NY

 

02/08/01

 

01 PN06340

 

—

 

Equipment—Master lease no. 37625, lease schedule no. 41597

UCC3

 

Orix USA Corporation

 

Duane Reade, Inc.

 

Queens County, NY

 

04/24/01

 

01 PN19601

 

01 PN06340

 

Amendment-No change to collateral.  Addition of new serial numbers.

UCC1

 

Orix USA Corporation

 

Duane Reade, Inc.

 

Queens County, NY

 

02/08/01

 

01 PN06341

 

—

 

Equipment—Master lease no. 37625, lease schedule no. 41598

UCC1

 

Imaging Financial Services Inc.

 

Duane Reade, Inc.

 

Queens County, NY

 

05/21/01

 

01 PN23359

 

—

 

3 Kodak picture maker units

UCC1

 

Colonial Pacific Leasing

 

Duane Reade, Inc.

 

Queens County, NY

 

06/13/01

 

01 PN28480

 

—

 

Gretag masterflex digital camera module software, etc.

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

12/18/03

 

33343947

 

33343459

 

Full assignment to American Enterprise Bank

UCC3

 

Spectrum Medical Leasing, a division of IFC Credit Corporation

 

Duane Reade Inc.

 

DE SoS

 

12/18/03

 

33343947

 

33343459

 

Full assignment to American Enterprise Bank

UCC1

 

Orix Financial Services Inc.

 

Duane Reade

 

NY SoS

 

03/30/04

 

200403305
247791

 

 

 

Equipment-Printer & all accessories, replacements, along with cash & non-cash
proceeds

UCC3

 

Orix Financial Services Inc.

 

Duane Reade

 

NY SoS

 

04/08/04

 

200404085
277523

 

 

 

Amendment-restated Collateral Description by adding new serial numbers

 

--------------------------------------------------------------------------------


 

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

05/27/04

 

200405275
433818

 

 

 

Equipment-covered under Lease Schedule No.15 to Master Lease Agrmt No.300327

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

06/25/04

 

200406255
528196

 

20040527543
3818

 

Amendment-restated collateral description to amend all equip. covered under
Master Lease No.300327 Lease Sched No.015

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

05/27/04

 

200452754
33844

 

 

 

Equipment-covered under Lease Schedule No.13 to Master Lease Agrmt No.300327

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

05/27/04

 

200405275
434795

 

 

 

Equipment-covered under Lease Schedule No.14 to Master Lease Agrmt No.300327

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

06/25/04

 

200406255
28211

 

20040527543
4795

 

Amendment-restated collateral description to amend all equip. covered under
Master Lease No.300327 Lease Sched No.014

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

05/27/04

 

200405275
434834

 

 

 

Equipment-covered under Lease Schedule No.16 to Master Lease Agrmt No.300327

UCC3

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

06/25/04

 

200406255
528184

 

20040527543
4834

 

Amendment-restated collateral description to amend all equip. covered under
Master Lease No.300327 Lease Sched No.016

 

--------------------------------------------------------------------------------


 

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

06/25/04

 

200406255
527877

 

 

 

Equipment-covered under Lease Schedule No.16 to Master Lease Agrmt No.300327

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

06/25/04

 

200406255
527904

 

 

 

Equipment-covered under Lease Schedule No.18 to Master Lease Agrmt No.300327

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SoS

 

06/25/04

 

200406255
527954

 

 

 

Equipment-covered under Lease Schedule No.19 to Master Lease Agrmt No.300327

UCC1

 

IFC Credit Corporation

 

Duane Reade Inc.

 

NY SOS

 

06/25/04

 

200406255
528019

 

 

 

Equipment-covered under Lease Schedule No.17 to Master Lease Agrmt No.300327

 

--------------------------------------------------------------------------------


 

Record of Bankruptcies, Pending Suits & Judgements

 

Participant
Name

 

Case Number

 

Date Filed

 

Plaintiff/Debtor
Name

 

Location

Duane Reade

 

12052/2001

 

09/10/03

 

Great Atlantic & Pacific Tea Co. Inc

 

Supreme Court, Richmond County, New York

Duane Reade

 

814873-01

 

09/02/03

 

The City of New York Law Department

 

Queens County, New York

Duane Reade

 

815198-01

 

09/02/03

 

The City of New York Law Department

 

Queens County, New York

Duane Reade

 

808849-01

 

09/25/03

 

Criminal Court of the City of New York

 

Queens County, New York

Duane Reade

 

001827734-01

 

05/20/02

 

Criminal Court of the City of New York

 

Kings County, New York

Duane Reade

 

001856693-01

 

08/30/02

 

Criminal Court of the City of New York

 

Kings County, New York

Duane Reade

 

001856691-01

 

08/30/02

 

Criminal Court of the City of New York

 

Kings County, New York

Duane Reade

 

001905162-01

 

02/10/03

 

Criminal Court of the City of New York

 

Kings County, New York

Duane Reade

 

001910263-01

 

03/03/03

 

Criminal Court of the City of New York

 

Kings County, New York

Duane Reade

 

001920035-01

 

03/31/03

 

Criminal Court of the City of New York

 

Kings County, New York

Duane Reade

 

00-CV-253

 

12/31/03

 

Ansoumana, et al

 

U.S. Southern District Court—New York City

Duane Reade

 

24848 1991

 

09/27/91

 

Johnny Seitz and Chris Rials-Seitz

 

New York Supreme Court

Duane Reade

 

111150  2001

 

06/04/01

 

Ellen Kleinberg

 

New York Supreme Court

Duane Reade

 

98-46468-ALG

 

09/09/98

 

The Pharmacy Fund, Inc. and Pharmacy Fund Receivables, Inc.

 

U.S. Bankruptcy Court—Southern District of New York—Chapter 11 Bankruptcy

Duane Reade

 

01-41432-AJG

 

05/21/01

 

Lechters N.Y.C., Inc., et al

 

U.S. Bankruptcy Court—Southern District of New York—Chapter 11 Bankruptcy

Duane Reade

 

001343156-01

 

11/14/00

 

Criminal Court of the City of New York

 

New  York County, New York

Duane Reade

 

001602751-01

 

09/16/02

 

Criminal Court of the City of New York

 

New  York County, New York

Duane Reade

 

001642240-01

 

12/17/02

 

Criminal Court of the City of New York

 

New  York County, New York

Duane Reade

 

001696245-01

 

04/28/03

 

Criminal Court of the City of New York

 

New  York County, New York

Duane Reade

 

001696246-01

 

04/28/03

 

Criminal Court of the City of New York

 

New  York County, New York

Duane Reade

 

001708856-01

 

05/13/03

 

Criminal Court of the City of New York

 

New  York County, New York

Duane Reade

 

001745201-01

 

09/02/03

 

The City of New York Law Department

 

New  York County, New York

Duane Reade

 

001745202-01

 

09/02/03

 

The City of New York Law Department

 

New  York County, New York

Duane Reade

 

001751583-01

 

09/23/03

 

Tishman Speyer Properties L.P.

 

New  York County, New York

Duane Reade

 

001751583-02

 

09/23/03

 

Turner Construction Company

 

New  York County, New York

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

INVESTMENTS
(as of the Closing Date)

 

Promissory Note from DRI Investment Group, LLC in favor of Duane Reade Inc. in
an amount not to exceed $200,000.00.

 

Entity

 

Entity Holds Interests in the Following:

Duane Reade Inc.

 

1.

Investment in Arclight Systems LLC, a Delaware limited liability company
pursuant to the Arclight Systems LLC Limited Liability Company Agreement, dated
February 26, 2001

 

 

 

 

 

 

2.

Investment in Chain Drug Consortium LLC, a Delaware limited liability company
pursuant to the Chain Drug Consortium Operating Agreement, dated August 1, 2000,
as amended June 7, 2003

 

 

 

 

 

 

3.

Partnership interest in Duane Reade

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.07

 

TRANSACTIONS WITH AFFILIATES

 

Loan Party

 

Description

 

 

 

Duane Reade Inc.

 

Amended and Restated Employment Agreement dated August 12, 2002, with Anthony J.
Cuti.

 

 

 

Duane Reade Inc.

 

Executive Life Program Split Dollar Agreement between Anthony J. Cuti and Duane
Reade, Inc., dated January 25, 2002.

 

 

 

Duane Reade Inc.

 

Employment Letter, dated June 10, 1999, with John K. Henry .

 

 

 

Duane Reade Inc.

 

Employment Agreement, dated October 9, 1996, as amended, with Jerry M. Ray.

 

 

 

Duane Reade Inc.

 

Employment Agreement, dated February 22, 1993, as amended, with Gary Charboneau.

 

 

 

Duane Reade Inc.

 

Split Dollar Life Insurance Policies covering Messrs. Cuti, Charboneau, Henry &
Ray.

 

 

 

Duane Reade Inc.

 

Long-term cash target awards applicable to Messrs. Charboneau, Ray & Henry.

 

 

 

Duane Reade Inc.

 

Employment Agreement, dated June 25, 2003, with Timothy R. LaBeau.

 

 

 

Duane Reade Inc.

 

Consulting Agreement with Transportation Services International, an entity
operated by Joseph Cuti.

 

 

 

Duane Reade Inc.

 

Relationship with DRI Investment Group, LLC, as more fully described in the
Company’s most recent Proxy Statement dated June 30, 2004.

 

 

 

Duane Reade Acquisition Corp.

 

Management Services Agreement, dated as of July 30, 2004, between Oak Hill
Capital Management, Inc. and Duane Reade Acquisition Corp., as the same may be
amended, modified or supplemented from time to time in accordance with the
provisions thereof.*

 

--------------------------------------------------------------------------------

*              Effective for purposes of the schedule upon closing of the Rex
Transaction.

 

--------------------------------------------------------------------------------


 

Duane Reade Holdings and Subsidiaries

 

Tax Sharing Agreement, dated as of July 30, 2004, among Duane Reade Holdings,
Inc. and its Subsidiaries as amended, restated or modified from time to time.*

 

 

 

 

 

Stockholders and Registration Rights Agreement, dated as of July 30, 2004,
between Duane Reade Holdings, Inc., Duane Reade Shareholders, LLC, and certain
members of the management of Duane Reade Inc., as amended, restated or modified
from time to time, and the transactions contemplated thereunder.*

 

 

 

Duane Reade Acquisition Corp.

 

Employment Agreement, dated as of March 19, 2004, and amended on June 18, 2004,
between Anthony J. Cuti and Duane Reade Acquisition Corp. and all transactions
contemplated thereunder.*

 

 

 

Duane Reade Acquisition Corp.

 

Employment Agreement, dated as of March 16, 2004, between Gary Charboneau and
Duane Reade Acquisition Corp. and all transactions contemplated thereunder.*

 

 

 

Duane Reade Acquisition Corp.

 

Employment Agreement, dated as of March 16, 2004, between Jerry Ray and Duane
Reade Acquisition Corp. and all transactions and payments contemplated
thereunder*

 

 

 

Duane Reade Acquisition Corp.

 

Employment Agreement, dated as of March 16, 2004, between Timothy LaBeau and
Duane Reade Acquisition Corp. and all transactions and payments contemplated
thereunder*

 

 

 

Duane Reade Acquisition Corp

 

Employment Agreement, dated as of March 16, 2004, between John K. Henry and
Duane Reade Acquisition Corp. and all transactions and payments contemplated
thereunder*

 

 

 

Duane Reade Holdings, Inc.

 

The Duane Reade Holdings, Inc. 2004 Management Stock Option Plan*

 

 

 

 

 

option agreement under the Non-Qualified Stock Option Agreement (under the 2004
Management Stock Option Plan) to Anthony J. Cuti*

 

 

 

 

 

option agreement under the Non-Qualified Stock Option Agreement (under the 2004
Management Stock Option Plan) to Gary Charboneau*

 

 

 

 

 

option agreement under the Non-Qualified Stock Option Agreement (under the 2004
Management Stock Option Plan) to Jerry Ray*

 

 

 

 

 

option agreement under the Non-Qualified Stock Option Agreement (under the 2004
Management Stock Option Plan) to Timothy LaBeau*

 

--------------------------------------------------------------------------------

*              Effective for purposes of the schedule upon closing of the Rex
Transaction.

 

--------------------------------------------------------------------------------


 

 

 

option agreement under the Non-Qualified Stock Option Agreement (under the 2004
Management Stock Option Plan) to John K. Henry*

 

 

 

Duane Reade Inc.

 

Duane Reade Inc. Phantom Stock Plan*

 

 

 

Duane Reade Inc.

 

Phantom Stock Award Agreement between Duane Reade Inc. and Gary Charboneau*

 

 

 

Duane Reade Inc.

 

Phantom Stock Award Agreement between Duane Reade Inc. and John K. Henry*

 

 

 

Duane Reade Inc.

 

Phantom Stock Award Agreement between Duane Reade Inc. and Timothy LaBeau*

 

 

 

Duane Reade Inc.

 

Phantom Stock Award Agreement between Duane Reade Inc. and Jerry Ray*

 

 

 

 

 

Preemptive Rights Agreement, dated as July 30, 2004, by and among Oak Hill
Capital Partners, L.P., Oak Hill Capital Management Partners, L.P., OHCP DR
Co-Investors, LLC, Duane Reade Shareholders, LLC, Duane Reade Holdings, Inc.,
Duane Reade Inc., Anthony J. Cuti and certain other members of the management of
Duane Reade Inc. listed on Schedule 1 thereto*

 

--------------------------------------------------------------------------------

*              Effective for purposes of the schedule upon closing of the Rex
Transaction.

 

--------------------------------------------------------------------------------